Exhibit 22
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                                      IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION

            SDAHRIE HOWARD, et al.                           )
                                                             )
                     Plaintiffs,                             )   Judge Matthew F. Kennelly
                                                             )
            v.                                               )   Mag. Judge Sidney I. Schenkier
                                                             )
            COOK COUNTY SHERIFF’S OFFICE,                    )   Case No. 17-CV-8146
            et al.                                           )
                                                             )
                     Defendants.                             )



                          EXPERT REPORT OF LOUISE F. FITZGERALD, Ph.D.
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            Table of Contents
            Introduction and Overview .................................................................................... 2
            Summary of Facts and Allegations ......................................................................... 4
               PART I: NATURE AND PREVALENCE OF SEXUAL HARASSMENT........................... 5
            Nature and prevalence of inmate sexual harassment at CCSO............................... 6
                 A. Nature of harassment at CCSO .................................................................... 6
                 B. Prevalence of harassment at CCSO .............................................................. 7
               PART II: RISK FACTORS FOR SEXUAL HARASSMENT ............................................ 9
                 A. Organizational Risk Factors .......................................................................... 9
                 B. Analysis of Organizational Risk Factors for Harassment at Cook County Jail
                 and Courthouse ............................................................................................. 10
               PART III: Harm Caused by Sexual Harassment .................................................. 18
                 A. Stimulus factors related to sexual harassment .......................................... 18
                 B. Environmental factors related to sexual harassment. ................................ 23
               PART IV: CONCLUSIONS AND OPINIONS .......................................................... 27
            Opinions and Conclusions .................................................................................... 27




                                                                                                                              1
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                                               Louise F. Fitzgerald, Ph.D.
                                         Fitzgerald, Collinsworth & Associates
                                                     85 Fiesta Way
                                               Fort Lauderdale, FL 33301

            Introduction and Overview

            February 4, 2019

                  I, Louise F. Fitzgerald, am Emeritus Professor of Psychology and Gender and
            Women’s Studies at the University of Illinois at Urbana-Champaign, where I held
            appointments in the Divisions of Clinical/Community Psychology as well as
            Industrial/Organizational Psychology, and for a number of years directed the
            Psychology and Law Clinic at the Psychological Services Center.

                   For the last 20+ years, I have specialized in the study of sexual harassment
            and other forms of workplace mistreatment: the risk factors and organizational causes,
            the psychological and other consequences, the ways in which victims respond to such
            situations, and how organizations can prevent, discourage, and remedy this problem. I
            have published widely on these topics in peer-reviewed scientific journals in my field.
            In addition, I have received numerous grants and contracts from government
            agencies (e.g., U.S. National Institutes of Health, U.S. Department of Defense) to
            support these and other studies. I have consulted with numerous organizations and
            institutions concerning their policies and procedures, both in general and in the
            aftermath of organizational investigations. In recognition of my contributions
            in this area, I have been named a Fellow of the Society of Industrial and
            Organizational Psychology; the American Psychological Association named me
            the 2003 recipient of its career award for Distinguished Contributions to Research in
            Public Policy. In 2013, the Conference on Occupational Safety and Health presented
            me with its Lifetime Career Award, and in 2016, the US EEOC named me consultant to
            its Select Taskforce on Sexual Harassment; I currently serve on the NIH Working
            Group on Sexual Harassment.

                   I have been qualified as an expert witness in both state and federal court and
            provided consultation to the U.S. Equal Employment Opportunity Commission, the
            U.S. Department of Justice, the U.S. Department of Defense, the U.S. Merit Systems
            Protection Board, various Legal Aid societies, and numerous private attorneys. I have
            conducted psychological evaluations of over 100 plaintiffs involved in litigation at
            the request of both plaintiff and defense attorneys, as well as training workshops on
            forensic evaluation and CLE sessions for national and state bar and psychological
            associations. In addition, for over 30 years, I have taught the scientific basis of our
            knowledge of sexual harassment and workplace mistreatment at both the graduate
            and undergraduate levels and trained graduate students to become skilled in forensic
            evaluations. I have testified numerous times in both federal and state court, as well as in
            administrative hearings. Finally, I have assisted in the preparation of amicus
            briefs for the American Psychological Association (In the matter of Harris v. Forklift

                                                                                                     2
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            Systems, Inc.) and the National Employment Lawyers Association (In the matter of
            Ellerth v. Burlington Industries).

                   I was asked by counsel for plaintiffs to consult in the matter of Howard et al. vs.
            Cook County Sheriff’s Office, and Cook County, a class action complaint currently
            pending in the United States District Court, Northern District, Eastern Division, (Case
            No. 17-cv-8146). Specifically, I was asked to provide a description of the factors that
            are known to stimulate and facilitate high levels of sexual harassment in work
            organizations, as well as the characteristics that cause harm to victims, and how they
            do so; I was also asked to illustrate these characteristics with examples taken from the
            present case1. My opinions are evidence-based and rely on the extensive body of
            social science research on sexual harassment in organizations and institutions, as well
            as my over 30 years of experience as a researcher, consultant, and expert in this area.

                   The report itself begins with a brief statement of my qualifications, followed by a
            brief description of the facts and allegations to provide context for the analysis that
            follows. I then describe what is known from social science research concerning the risk
            factors and conditions that are associated with high levels of harassment in
            organizations and institutions; I then analyze the degree to which these risk factors are
            present in the defendant organization, specifically, the Cook County Sheriff’s Office.
            Following this, I review the factors that contribute to harm and distress in instances of
            sexual harassment and the psychological process by which they do so. Finally, I provide
            an analysis of the materials, allegations and deposition testimony in the present case
            with an eye to illuminating the degree to which they do or do not fit these models of
            prevalence and harm.




            1 I offer no opinion on the legal merits of this case, a determination reserved solely to the finder of fact;
            rather I examine the facts as they have been made known to me and opine from an organizational
            perspective as to the presence of known factors that give rise to higher levels of harassment, as well as
            known risk factors for harm.


                                                                                                                       3
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            Summary of Facts and Allegations

                    The Cook County Jail is one of the largest correctional facilities in the United
            States, housing over 6000 inmates, of whom approximately 95% are male, and
            employing approximately 10,000 personnel, including both law enforcement and civilian
            employees. The present complaint is brought by five correctional officers, four deputy
            sheriffs, and two civilians (one who works as a correctional rehabilitation worker and
            one paramedic) on behalf of all similarly situated female personnel; they allege that
            female employees at the Jail and Courthouse2 are subjected to widespread and
            persistent sexual harassment by Jail detainees. According to available documents,
            there have been hundreds of instances of male detainees engaging in aggressive,
            exhibitionistic masturbation and indecent exposure directed at the proposed class
            members, incidents that have been increasing over the last several years (at least until
            this lawsuit was filed). The plaintiffs allege that this behavior is intentionally directed at
            female employees on the basis of their sex; among other things, the allegations include
            instances of detainees aiming ejaculations at women and claims that detainees also
            grope and grab at female employees, and verbally threaten them with rape and sexual
            assault.

                    In addition, the plaintiffs allege being targeted with exceptionally vulgar and
            disgusting sexual comments as well as hostile threats of sexual violence. They allege
            that detainees’ comments include sexual epithets, such as “bitch” and “cunt,” as well as
            explicit descriptions of sexual acts inmates threaten to commit against class members.
            For example, they allege that detainees threaten to “fuck” them in a variety of different
            iterations, including, as examples: “Bend over so I can fuck you”; “I’ll fuck the shit out of
            you”; “I’m going to fuck you in your ass.” Their allegations also include other sexually
            explicit statements regarding the women’s bodies and detainees’ penises and
            ejaculations. Finally, the complainants allege that they are repeatedly threatened with
            rape and murder.

                   According to the plaintiffs, this harassment has been escalating since at least
            2014 and occurs routinely and repeatedly throughout the Jail and Courthouse. I have
            been informed that, between January 2016 and October 2017, more than 1000 reports
            of masturbation and indecent exposure have been reported to the Cook County Sheriff’s
            Office. The plaintiffs allege that, despite explicit knowledge of the extent and frequency
            of these occurrences, the Cook County Sheriff’s Office and County of Cook have not
            taken adequate steps to address this situation or impose meaningful consequences on
            detainees. They further allege that this failure to act exacerbates what is an extremely
            hostile work environment, allows the behavior to escalate, and fosters a culture
            amongst detainees that they can behave with impunity and suffer no meaningful
            punishment.



            2   All references to the “Jail” include the jail, courthouse and entire jail complex.


                                                                                                        4
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                            PART I: NATURE AND PREVALENCE OF SEXUAL HARASSMENT

                   The sexual abuse of female correctional officers by inmates and detainees has
            probably existed since women were first allowed to serve in male facilities, a process
            that accelerated in the mid-1970’s following the passage of the Equal Opportunity
            Employment Act of 1972. Although virtually no formal research on this topic exists,3
            news accounts, many curated by the Marshall Project (Santo, 2017) leave little doubt as
            to the existence and nature of this problem.

                   A great deal is by now known about sexual harassment of women in the
            workplace more generally (see, e.g., Fitzgerald & Cortina, 2018, for a recent review)
            including its nature and prevalence, its causes and consequences, and how
            organizations can prevent and respond. In the following pages, I review what is known
            from social science research about these topics and apply that knowledge to the facts of
            this case, as they have been made known to me.

                   Sexual harassment is a form of workplace mistreatment that can be experienced
            either directly or indirectly, the latter referred to as ambient harassment (National
            Academy of Sciences (“NAS”), 2018). Direct harassment consists of three types of
            behavior: (1) gender harassment/hostility which includes both sexist and sexual hostility,
            that is, verbal and nonverbal behavior that conveys sexualized hostility, sexual
            objectification, exclusion, or second class status about women; (2) unwanted sexual
            attention, which refers to unwelcome verbal or physical advances of a sexual nature (up
            to and including sexual assault); and (3) sexual coercion, which refers to a situation in
            which some sort of favorable treatment is conditioned on sexual activity. Contrary to
            popular stereotypes, the great majority of sexual harassment involves hostility and
            degradation rather than romantic interest; gender harassment/hostility is by far the most
            common form of workplace harassment; straightforward (though unwanted and
            sometimes offensive) sexual attention is much less widespread, and only a small
            minority of women experience the manipulative sexual coercion that has recently
            received such media attention (NAS, 2018).

                   Such behavior damages not only those to whom it is addressed but reaches
            beyond the focal individual to affect the entire workgroup, a phenomenon known as
            ambient harassment (Glomb et al., 1997). The National Academy of Sciences (2018)
            recently defined ambient harassment as the overall level of sexual harassment in a
            particular workplace, as defined by the frequency of harassing behaviors of all types
            and level of severity; in this type of harassment, the people negatively affected are not
            only those directly targeted but rather include bystanders and coworkers who observe
            or hear about other women being directly targeted. Thus, ambient harassment refers to
            the experience of working in an environment permeated with sexually offensive and
            degrading behavior, that is, a highly sexualized atmosphere in which crude and

            3   See Chapman, 2005, for one of the few exceptions.


                                                                                                    5
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            offensive sexual behavior is common and employees see that it is normative, whether
            specifically directed at them or not. It refers most obviously to “target-less” actions such
            as pornographic materials (e.g., posters, magazines) as well as to crudely sexualized
            and hostile graffiti displayed in the workplace. It also includes such experiences as
            observing other women being harassed, learning about female coworkers who have
            been harassed, and witnessing retaliation toward others who complain. Akin to “second-
            hand smoke,” to which it is often compared, ambient harassment refers to the
            experience of working in an environment in which women, sex, and sexuality are widely
            and publicly degraded.

                   Ambient harassment gives rise to “bystander stress” (Schneider,1995), that is,
            negative job-related, psychological, and health-related consequences that result from
            witnessing or hearing about sexually offensive experiences of others (or women in
            general) in one’s work environment. Research demonstrates that these effects can be
            equivalent to those of being a direct target; women who work in environments in which
            their coworkers are harassed display heightened anxiety, lower job satisfaction and
            other psychological and job-related consequences; exposure to ambient harassment
            increases psychological distress and turnover intentions even among those who
            indicate that they “didn’t mind” (Berdahl and Aquino, 2009; Miner-Rubino & Cortina,
            2007). Bradley-Geist and her colleagues (2015) provided experimental evidence that
            ambient exposure affects both women’s self-esteem and their career aspirations. The
            pervasiveness of ambient harassment is directly related to the degree to which the
            organization tolerates sexually offensive behavior by its employees; that is, the extent to
            which harassment occurs across a workgroup, whether targeted towards specific
            individual members or not, reflects standards of acceptable behavior in that particular
            organization.

                   Research has shown that ambient harassment reaches beyond individual
            employees to affect the morale and performance of entire teams, that is, work groups
            (Raver & Gelfand, 2005); in Raver and Gelfand’s (2005) study, ambient harassment
            affected team cohesion and interpersonal team relationships; ambient sexual hostility
            was particularly potent, significantly degrading not only team relationships and cohesion
            but also team performance.

            Nature and prevalence of inmate sexual harassment at CCSO

                         A. Nature of harassment at CCSO

                   Examination of incident reports, plaintiff statements and depositions reveal that
            sexual harassment at CCSO overwhelmingly takes the form of an exceptionally vicious
            form of sexual hostility. Acts of aggressive masturbation predominate, along with (and
            often accompanied by) threats of sexual violence. Consistent with the research cited




                                                                                                      6
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            above, such behavior has little to do with sexual desire4 or an attempt to coerce women
            into sexual acts; the nature of the relationship between CCSO detainees and female
            employees does not lend itself to these forms of harassment. Rather, the plaintiffs
            allege, and incident reports document, a workplace permeated by highly degrading acts
            that essentially constitute a “once-removed” form of sexual assault, often accompanied
            by graphic and violent threats of the “real thing.”

                         B. Prevalence of harassment at CCSO

                    How widespread is this problem at CCSO? The true prevalence rate of
            harassment is unknown; however, case materials document over 1000 instances of
            sexual aggression by inmates across the 22-month period from January 1, 2016 to
            October 31, 2017 (Exhibit 19); as with all prevalence estimates based on officially
            reported behavior, this is assuredly a profound under-estimate. Research repeatedly
            demonstrates that only a small number5 of workplace victims make any kind of formal
            report.6 That figure seems plausible at the Jail where many factors combined to deter
            female employees from reporting instances of harassment. Further, such behavior is not
            restricted to a particular division or location, but occurs throughout the Jail and
            Courthouse, including such areas as dayrooms, medical dispensaries, transport
            tunnels, “bullpens” and even the law library. Inmates masturbate on the transport buses
            and in the Emergency Room, in the courtyard, and on the recreation cage patio, singly
            and in groups; they masturbate in the Central Kitchen, on the bridge, and in Receiving.

                     Illustrative examples of such complaints appear below:

                     Gloria Ellis: “I recall a detainee told me, ‘Bitch, I want to fuck you right now with
                     this big dick.’” (Ellis decl.).

                     Monshai Addison: “I’m going to fuck you in the ass.” (Addison decl.).

                     Patti Jagieleski: “Detainees have said, ‘Let me fuck you in the ass,’ ‘Show me
                     your titties,’ ‘Show me that G spot,’ and ‘Suck it.’” (Jagielski decl.).

                     Tanisha Cribbs: “On February 24, 2017, detainee                     masturbated
                     with his penis exposed in male holding and stated to me, ‘I want to fuck the shit
                     out of you,’ and ‘I will suck yo pussy.’” (Cribbs decl.).




            4 This is not to say that perpetrators are uninterested in sexual gratification, but rather that these specific
            actions reflect not sexual desire but contempt, and the need for power and control.
            5 Figures vary from study to study but rarely rise above 15%; the most recent USMSPB study (2016)

            reported a complaint rate of 11% and the National Academies report (NAS, 2018) warns against using
            organizational reporting rates as an estimate of prevalence as so few victims ever report.
            6 Many class members testified that they do not (or no longer) file incident reports because it is useless to

            do so.


                                                                                                                         7
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                      Jessica Correa: “Detainees regularly call me “bitch,” “cunt,” and “whore.” (Correa
                      decl.).

                      Donnetta Myart: “Detainees have also made threatening statements, such as,
                      ‘I’m going to find you and give you what you need,’ while holding their penises in
                      their hands.” (Myart decl.).

                      Sharon Taylor: “[O]ne detainee told me that he was waiting for me, that he would
                      think about me when he was masturbating, and that he would come and find me
                      after he was released from custody.” (Taylor decl.).

                   Without exception, all 11 plaintiffs and 40 class members who have so far
            provided testimony have described multiple inmates masturbating at them, generally
            while providing running commentary of the crudest and most degrading sort. Inmates
            routinely and graphically threaten to rape, harm, or even kill the complainants, either
            now or when they are released and free to seek them out. The sheer number of
            perpetrators (510 individual perpetrators during the 22-month period summarized in
            Exhibit 19), as well as the sexually threatening and degrading nature of their actions,
            combine to produce the most sexually toxic work environment I have encountered in
            over 30 years of research and practice.

                    Because the harassment is so widespread, ambient harassment is (almost by
            definition) even more widespread, affecting even those who have not been exposed
            directly7 and compounding the distress of those who have. Although virtually all
            complainants testified to the almost omnipresent ambient harassment, the declaration of
            Nurse Shonnita Lanier provides perhaps the most comprehensive description:

                      “I saw other women working in different jobs being subjected to the same or
                      similar harassment. For example, a female social worker was constantly being
                      catcalled by an inmate and he ultimately grabbed her. Rumors travel through the
                      Jail about a teacher who was raped. My coworkers have warned me: ‘Be careful.
                      That happened.’      All of the women staff at the jail experience similar
                      harassment.” (Lanier decl.).

                    Summary. Based on the case materials and testimony I have reviewed, the Jail
            is permeated by a crude and aggressive form of sexual hostility seldom seen (and never
            tolerated) in other workplaces, whether organizational or institutional. Hard data reveal
            over 1000 written complaints over a recent 22-month period, a number that likely
            reflects far fewer than the true number of incidents. It appears that virtually every
            female CO, deputy, and non-sworn employee has been directly exposed, and it is
            certain that all have been exposed to the ambient environment, a situation that virtually
            guarantees high levels of distress, harm, and impact on the entire female workforce.



            7   To the degree that any such women exist.


                                                                                                      8
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                                   PART II: RISK FACTORS FOR SEXUAL HARASSMENT

               Why do some organizations have more problems with sexual harassment than
            others? What are the common factors, that, taken together, produce high levels of
            harassment and what can be done to counter them? After studying this problem for
            almost 35 years, scientists have identified a number of specific risk factors that have
            been reliably shown to give rise to sexual harassment.

                   Although some men may have a higher likelihood of sexually harassing women
            than do other men research also demonstrates that an organization with strong
            management norms and an organizational climate that does not tolerate sexual
            harassment can inhibit harassment, even on the part of those who would otherwise do
            so. This is known as the Person X Situation theory of sexual harassment, first
            introduced by Pryor, Giedd, and Williams (1995) and consistently borne out by much
            subsequent research. Given this situation, it is not surprising that considerable attention
            has been devoted to determining the organizational conditions and actions that facilitate
            or inhibit sexual harassment.

                         A. Organizational Risk Factors

                   It is by now largely accepted in the scientific community that organizational
            conditions, rather than individual deviance, are the most powerful predictors of sexual
            harassment in any workplace. Organizations that are characterized by a masculinized
            work environment, as well as organizational tolerance of offensive behavior, typically
            have far greater problems with sexual harassment. Because balancing organizational
            gender ratios is a long-term proposition, most research has focused on identifying the
            nature of a tolerant organizational climate and ways to change it.

                   Organizational tolerance for sexual harassment8. Organizational tolerance
            (sometimes known as organizational climate) is the single most powerful factor in
            determining whether sexual harassment will occur. Studies have shown that strict
            management norms and a climate that does not tolerate offensive behavior can inhibit
            harassment even by those with a propensity to do so (Fitzgerald, Hulin et al., 1997;
            Pryor et al., 1993; Willness et al., 2007). This is not to say that individual deviance plays
            no role, nor that some individuals may not be largely immune to either education or
            consequences; on the whole, however, the data consistently show that organizations
            can inhibit and reduce harassment if they make the effort to do so.

                  Organizational climate for sexual harassment has two components: practical and
            perceptual. The practical component consists of such things as policies, complaint
            procedures, education and training, and the like; the degree to which these are clearly
            formulated, widely known, and well-executed largely determines the perceptual

            8 Organizational tolerance for sexual harassment is also associated with greater harm for targets; this
            issue is discussed at greater length below.


                                                                                                                      9
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            components, that is, beliefs concerning (1) the degree to which the organization does
            not take this issue (or one’s complaints) seriously, (2) the risk to targets for complaining,
            and (3) a perceived lack of sanctions against offenders (Hulin, Fitzgerald, & Drasgow,
            1996).

                     Research has shown that perceptions of an organization’s tolerance for sexually
            harassing behavior are significantly related to both direct and ambient sexual
            harassment. In environments that are seen as more tolerant or permissive, women are
            likely to be directly harassed (Fitzgerald et al., 1997; Williams, Fitzgerald, and Drasgow,
            1999) and to witness harassment of others (Glomb, et al., 1997). A recent meta-
            analysis that combined data from 41 studies, with a combined sample of nearly 70,000
            participants, found perception of organizational tolerance to be the most potent predictor
            of sexual harassment in work organizations (Willness, Steel, & Lee, 2007). An even
            more recent national study of over 600 working men (Patel, Griggs, & Miller, 2017)
            found that harassing behavior was more commonly reported “among men who say their
            company does not have guidelines against harassment, hotlines to report it, punishment
            for perpetrators, or who say their managers don’t care.”

                    Summary. The NAS recently concluded that “The two characteristics of (work)
            environments most associated with higher rates of sexual harassment are (a) male-
            dominated gender-ratios and leadership; (b) and organizational climate that
            communicates tolerance of sexual harassment (e.g., leadership that fails to take
            complaints seriously, fails to sanction perpetrators, or fails to protect complainants from
            retaliation)” (National Academy of Sciences, 2018, 49-50).                It further states:
            “Organizational climate is by far the greatest predictor of the occurrence of sexual
            harassment, and ameliorating it can prevent people from harassing others. A person
            (with a high likelihood of) harassing others is significantly less likely to do so in an
            environment that does not support harassing behavior and/or has clear, strong, and
            transparent consequences for these behaviors” (p. 50-51).

                     B.      Analysis of Organizational Risk Factors for Harassment at Cook
                             County Jail and Courthouse9

                    Like most correctional institutions, both historically and today, the Cook County
            Jail is a thoroughly masculinized workplace; not only are the relevant job duties and
            tasks those that have traditionally been performed by men,10 but current EEO statistics
            reveal that slightly over 70% of CCSO corrections officers are men, thus producing a
            setting and culture that tends to be associated with a more tolerant organizational
            environment (Fitzgerald et al., 1997).



            9 It is important to note that this analysis is based solely on the allegations, documents and testimony that
            I have reviewed, not formal findings of fact.
            10 Historically, women have been largely barred from working in correctional institutions, and It was only

            in the 1970’s and ‘80’s that they were able to serve in all 50 states.


                                                                                                                      10
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                   As noted above, however, organizational climate for sexual harassment is by far
            the most powerful predictor of whether sexual harassment will occur and will be
            damaging when it does. Research consistently demonstrates that the essence of an
            organizational climate that does not tolerate harassment is one in which members
            perceive that the organization takes this problem seriously, it is safe to complain, and
            there are meaningful sanctions for perpetrators. Such a climate sends a strong
            message to both potential perpetrators and potential targets that the organization does
            not tolerate harassment. This section of the report addresses the degree to which
            CCSO manifests elements of organizational tolerance for sexual harassment.

                          1. Degree to which the issue is taken seriously. The record contains
            numerous indicators that CCSO has a history of not taking inmate sexual harassment
            (or employee complaints about it) particularly seriously. Until the inception of this
            lawsuit and the Court’s preliminary injunction entered on November 28, 2017, the
            department had no written policy concerning sexual harassment by inmates; although
            policies in and of themselves are insufficient to address this problem, the lack of any
            policy suggests that the issue is simply nowhere on the organizational radar. In
            addition, employees received (and continue to receive) no formal training on the topic,
            despite the fact that incident reports have soared across the last 5 years.

                   According to plaintiffs, the sexual harassment of female employees by inmates
            was largely considered by CCSO supervisors, managers and male coworkers as simply
            a fact of life, a stance reflected publicly in 2017 by CCSO’s Policy Director in a
            statement to the press: “(This is) something that happens in a custodial environment,
            period” (10/28/17). Other examples include:

                 x   Esther Jones testified that neither the sergeants nor lieutenants wanted to take
                     time to write up masturbation incidents and that they were tired of hearing the
                     women complain. (Jones dep., 62-63; 134-135).

                 x   Darlene McCord testified that in response to complaints about masturbation, her
                     male supervisor told her “It’s nothing. That happens all the time.” (McCord decl.).

                 x   Christina Muhammed testified that “I have been told by supervisors that this
                     behavior ‘is just part of the job’” and “this is what you’re paid for.” (Muhammed
                     decl.).

                 x   Oneka Conley testified that women have regularly been told that detainee sexual
                     misconduct is “part of the job.” (Conley decl.).

                 x   Susana Plasencia was told by her supervisors that “(T)here’s not anything we
                     can really do about it.” (Plasencia dep., 129).

                 x   When Denise Hobbs complained that a detainee told her, “You make my dick
                     hard,” the sergeant responded, “Hobbs, that’s a compliment.” (Hobbs Dep., 101-
                     102).

                                                                                                     11
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   After a detainee stood on his bunk in his underwear, masturbating at Dominique
                     Freeman, the officer on duty said, "I'm sorry that happened to you, but this is
                     what they do." (Freeman dep., p. 163).

                 x   A male coworker told Evette Trejo that she was only upset because she “hadn't
                     seen a dick before." (Trejo decl.).

            In addition to this apparently widespread belief that harassment by inmates was
            expected and inevitable, courthouse deputies and non-sworn employees had no reliable
            channels for complaining. For example:

                 x   Deputies in the courthouse were not able to write up the standard jail incident
                     reports for inmates in order to trigger discipline. (Placensia dep., 86, describing
                     process that courts followed prior to November of 2017).

                 x   The healthcare workers who provide treatment to inmates had no ability to file an
                     incident report. If they wanted to make a complaint, they had to get an officer to
                     do so, but officers would often ignore them or refuse. For example, Tavi
                     Burroughs testified that when she asks officers to help her deal with masturbating
                     or sexual harassment from inmates, they ignore her. (Burroughs dep., 52, 184).

                 x   Tavi Burroughs also testified that when she was groped by a detainee, the male
                     officer she reported it to refused to write it up, because he claimed he did not see
                     it. (Burroughs dep., 130).

                 x   Gabriela Henderson, a Correctional Rehabilitation worker, testified that a male
                     sergeant told her he would not pursue discipline against a masturbating inmate
                     because “I wasn’t there, I didn’t see it.” (G. Henderson decl.).

            Other women filed complaints but got no response. For example:

                 x   Denise Hobbs testified that when she and two other plaintiffs filed an OPR (Office
                     of Professional Responsibility) complaint against the Sheriff’s Office regarding
                     detainee sexual harassment (among other issues) no one ever followed up with
                     her. (Hobbs Dep., 7-9).

                 x   Susana Plasencia testified that, despite more than a dozen complaints of
                     masturbation/indecent exposure, no one ever followed up to tell her whether any
                     discipline was issued (Plasencia dep., 108); Tawanda Wilson was also never told
                     the results of any of the harassment complaints she made. (T. Wilson dep., 158).

                 x   Rita McCoy testified to being assaulted by an inmate; after she wrote the incident
                     up and tried to pursue criminal charges, she was not contacted for a year. When
                     she was contacted, she was discouraged from pursuing charges, being told “[h]e
                     didn’t touch you.” (McCoy decl.).


                                                                                                       12
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Another time she tried to pursue criminal charges against a masturbating inmate,
                     she was told there was a “backlog.” (Id.).

            And some were actively discouraged from complaining:

                 x   According to Tawanda Wilson, she and others were told to stop filing criminal
                     charges against masturbating inmates. (T. Wilson dep., 108).

                 x   Jacqueline Brown11 testified that she was told a number of times by Sgt.
                     Spearman not to complete an incident report because “he doesn’t have the time
                     to complete his part.” (Brown2 decl.).

                 x   Tamara Anderson testified that when she complained about masturbation her
                     superiors told her “stop being so sensitive,” “this is part of your job,” and the Jail
                     is “their house, they can do what they want to do in their house.” (Anderson
                     decl.).

                 x   Dominique Freeman has felt discouraged from complaining many times,
                     including when three officers who were present when a detainee exposed his
                     penis to her told their commanding officer that they didn't see
                     anything. (Freeman dep., 145-46).


                 x   Evette Trejo was discouraged from complaining because her supervisors did not
                     take her complaints seriously and did not want to file the paperwork. (Trejo
                     decl.).

                   2. Risk for complaining. Considerable evidence suggests that plaintiffs
            perceived that complaining about harassment was not only largely futile but could also
            be risky; unlike women in more traditional work settings, these corrections officers fear
            not only job-related consequences but also physical retaliation from detainees. A
            number of women testified about these fears and their concern that the CCSO would
            neither respond to nor protect them.

            For example, some women fear inmate attack:

                 x   Sharon Robinson testified she stopped writing disciplinary reports for
                     masturbation after a detainee threatened her for writing him up. After identifying
                     Ms. Robinson as the “bitch who press charges on me,” he said, “I see what kind
                     of car you drive. . . . When I find you, I am going to kill you, bitch. I am going to
                     rape you.” (Robinson dep., 50, 107, 115-117).


            11There are two class members named Jacqueline Brown; this comment refers to Jacqueline Brown who
            began work at CCSO in 1998.


                                                                                                           13
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Tawanda Wilson testified that she was confronted by an inmate after she tried to
                     press criminal charges. (T. Wilson dep., 145-146). Another detainee was able to
                     swing the door open and chase after her while holding his penis masturbating,
                     yelling “fuck you, bitch” when she told him to stop. (Id., 201).

                 x   Bridget Insley testified to being threatened and harassed repeatedly by an inmate
                     after she filed charges against him. (Insley decl.).

                 x   Lori Ponce testified that she and others are reluctant to file complaints about
                     inmate sexual misconduct because the inmates threaten the women with
                     retaliation. (Ponce decl.).

            Others fear retaliation from coworkers, and/or losing their job:

                 x   Sdahrie Howard testified that Sergeant Vega (from CIID) told her that the female
                     officers’ lawsuit was frivolous, and threatened retaliation: “once it's unfounded,
                     I'm sending it right to OP – OPI and they'll be up there fighting for their jobs.”
                     (Howard dep., 245-46).

                 x   Shonnita Lanier testified that she was told by her own supervisor, “snitches get
                     stiches” after he refused to follow up on her report of masturbation by inmates.
                     (Lanier decl.).

                 x   Donnetta Myart testified that after she wrote up several inmates for masturbating,
                     she was transferred to a less desirable position; she believed her supervisor did
                     not want to deal with disciplining inmates. (Myart decl.).

                 x   Sheleda Groves testified that when she writes up a masturbating inmate, her
                     supervisor focuses on her (Groves’) behavior for possible discipline. (Groves
                     decl.).

                 x   Kimberly Bowen testified that she was temporarily reassigned to an undesirable
                     location in response to her filing a complaint of detainee sexual misconduct.
                     (Bowen decl.).

                 x   Balvina “Bo” Ranney testified that female deputies expressed concern to her
                     about the risk of complaining about inmate sexual misconduct (“[Management is]
                     going to fuck with me.”). (Ranney dep., 165).

            Still others testified that women officers are often investigated for their attempts to stop
            masturbation or imminent ejaculation.

                 x   Kimberly Crawford-Alexander testified that she was investigated and assigned
                     remedial training after she used force to protect herself against a detainee.
                     (Crawford-Alexander dep., 192-193).


                                                                                                       14
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Tanisha Henderson testified she is afraid to stop the masturbation, “they know
                     that if we intervene, the cameras will show the officer yelling at the inmate. The
                     inmate will complain that the officer was aggressive, and the County will settle
                     with the inmate but not protect us. I am afraid to be involved in any
                     confrontational situations.” (T. Henderson decl.).


                 x   Denise Hobbs testified that both detainees and correctional officers know that the
                     correctional officers will be the ones looked at, regarding how they “react or
                     handle the situation as opposed to what the inmate had done to cause you to
                     intervene or do something.” (Hobbs dep., 127). She testified that detainees take
                     advantage of the presence of cameras, threatening that they would “take your
                     job.” (Id.).

                   3. Meaningful sanctions. Reliable discipline for bad behavior is an integral
            component of an organizational climate that does not tolerate sexual harassment, and
            some research suggests that it may be the most powerful (Hunter-Williams, Drasgow, &
            Fitzgerald, 1999); however, many class members testified that there were few
            consequences to inmates for their misconduct and abuse and thus little point in
            reporting.

                 x   Tawanda Wilson testified the polices are not enforced. “[I]nmates are still pulling
                     out their penis like it’s nothing.” (T. Wilson dep., 84). “[T]hey do it so many times,
                     I’m getting tired reporting it and nothing happening.” (T. Wilson dep., 249).

                 x   Oneka Conley testified she was discouraged from continuing to write up incident
                     reports for sexual misconduct because there were no consequences to the
                     detainees. (Conley decl.).

                 x   Angelique Herrera testified that she was discouraged from continuing to file
                     reports because of supervisor responses, such as “[w]hat do you expect, they
                     are locked up all day. You can’t blame them for acting like that when they see a
                     pretty girl.” (Herrera decl.).12

                 x   Many women testified that their male supervisors made no real effort to discipline
                     detainees that harass them (Perez decl.; Shelton decl.).

                 x   Some women have been told multiple times that “there is nothing to be done”
                     about the harassment. (Bowen decl.).


            12  This set of responses illustrates the close connection among various aspects of organizational climate;
            if employees have reason to believe that their complaints are not taken seriously, they also tend to
            believe that nothing will happen in response; they are then less likely to complain. Thus, do perceptions
            drive behavior.


                                                                                                                     15
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Kimberly Crawford-Alexander testified that despite the frequency of the
                     masturbation, the number of complaints, and requests to bring criminal charges,
                     no one was responding. (Crawford-Alexander dep., 145-146). She testified,
                     “nobody was doing anything.” (Crawford-Alexander dep., 231).

                 x   Denise Hobbs testified that the Sheriff’s Office as a whole has failed to discipline
                     detainees for sexual harassment. (Hobbs dep., 81). For example, she felt she
                     “got no support” in one particular complaint she made about masturbation, other
                     than her boss spoke to the detainee – “But as far as issuing any discipline or
                     anything like that, they did nothing.” (Hobbs dep., 100).

                 x   Christina Muhammed testified that even after she was struck in the face by an
                     inmate (while he was threatening to “fuck her in the ass,”) no criminal charges
                     were pursued. (Muhammed decl.).

                 x   Shonnita Lanier testified that she was providing medical care when an inmate
                     started vigorously stroking his penis and instructing her to “look at it.” Although
                     she called for an officer to assist, she is not aware that any discipline was
                     issued13 (Lanier decl.).

                 x   Kelly Shields testified that discipline that they tried to issue was allowed to expire,
                     meaning no discipline was given.14 (Shields decl.).

            Discipline that is issued is meaningless to detainees:

                 x   Sharon Robinson testified that (at least prior to this lawsuit) detainees who are
                     written up for masturbation still get commissary, still get to have visits, watch TV,
                     and use the phone, even when they are in segregation. (S. Robinson dep., 156).

                 x   According to Cassandra Shelton, detainees will make statements that they do not
                     care about being written up, such as “I don’t care lady—it’s not going to do
                     nothing.” (Shelton decl.). Sometimes detainees mock the women if they are
                     ordered to stop masturbating (Id.).

                 x   Detainees have told women that instruct them to stop masturbating: “Nothing
                     going to happen,” or “I’ll be back tomorrow.” (Bowen decl.).




            13 Recall that nonsworn personnel cannot file incident reports on their own.
            14 The rate of expiration of masturbation/indecent exposure disciplinary tickets between 1/2016 and 10/17
            was 22% (masturbation) and 28% (indecent exposure) and 24% combined. (Exh. 19, 145839-846). This
            is considerably lower than the overall rate of expiration for all disciplinary tickets.




                                                                                                                  16
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Others have been told, “write it up, nothing will happen” (McCoy decl.); or “yeah,
                     we’ll take care of it.” (Webster decl.).

                 x   Donetta Myart recounted that, when she instructed an inmate to stop
                     masturbating and threatened to write him up, he replied “so what” and continued
                     masturbating. (Myart decl.).

                 x   Some officers believe that the lack of consequences tends15 to egg on the sexual
                     misconduct by other detainees (L. Anderson decl.).

            Criminal charges are frequently not pursued:

                 x   Sharon Robinson testified that Sheriff’s investigators do not always follow up
                     when an officer writes in a disciplinary report that they want to press charges. (S.
                     Robinson dec., 67, 134). See also D. Thomas decl.

                 x   Kelly Shields testified that she has sought to press criminal charges on 5 or 6
                     occasions and was never contacted in response (Shields decl.).

                 x   Lori Ponce was told by a Sheriff’s investigator not to bother filing charges
                     because, “[n]ine times out of ten, it’s going to be dropped because they are
                     facing bigger charges.” (Ponce decl.).

            Other women testified inmates were actually rewarded for sexual misconduct. For
            example:

                 x   Latarsha Anderson testified that inmates who had masturbated and then stopped
                     for a period of time, were treated to pizza parties. (L. Anderson decl.).

                 x   Angelique Herrera testified that detainees have joked about the masturbation,
                     stating that, “if they are good they will get a pizza party.” (Herrera decl.).

                 x    Sheleda Groves also testified that “detainees even get rewarded sometimes for
                     their bad behavior.” (Groves decl.).

            Complainants are not told whether their reports result in discipline, adding to their
            perception that there are no meaningful consequences:

                 x   Tavi Burroughs testified that when she does report an incident of masturbation,
                     she does not know if the detainee is disciplined. She stated, “I would like to see
                     immediate discipline.” (Burroughs dep., 109).


            15CCSO’s own documents suggest that even when women were able to pursue discipline, no discipline
            was issued in about 40% of the cases.


                                                                                                            17
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                 x   Sdahrie Howard testified that when officers write up detainees for masturbating,
                     the inmates often stay right on the tier where she is working, but the officer is not
                     told whether the detainee received any discipline or not. (Howard dep., 134-36).

                 x   Darlene McCord testified that after filing 20 incident reports, she was never told
                     the outcome of her complaints. (McCord decl.).

                Summary. The evidence presented here suggests that the organizational climate
            within CCSO tolerates the sexual abuse of female employees by inmates; there is a
            widespread perception – and considerable “hard data” - that CCSO staff simply does
            not take this issue seriously or discipline offenders effectively; many women believe that
            they risk not only hostile and violent retaliation from inmates for complaining, but also
            damage to their jobs or job conditions from supervisors and managers, who don’t want
            to be bothered with what is seen as a relatively trivial issue. Such perceptions are the
            essence of what is meant by a workplace climate that tolerates sexual harassment.


                                        PART III: Harm Caused by Sexual Harassment

                   Three sets of pathogenic factors underlie the harms of sexual harassment:
            stimulus factors (i.e., the severity of the harassment itself), the vulnerability of the
            victim16and the organizational or institutional environment in which the harassment
            takes place. As explained below, the stimulus factors and organizational environment
            documented to be present in the Jail are likely to lead to increased harm to the victims
            of harassment.

                         A. Stimulus factors related to sexual harassment

                   Sexual harassment can be thought of as an occupational stressor like any other,
            and the familiar determinants of stressor severity apply: that is, frequency, intensity,
            and duration. Frequency and duration are self-explanatory, and both have been
            empirically linked to harm; that is, the more frequently the subject is harassed, and the
            longer she is exposed to the situation, the more damage she is likely to experience.
            Numerous studies have found that frequency is, in general, the most potent of the three
            stimulus factors; although the type of harassment (intensity) also contribute significantly
            to outcome. This is particularly true when the situation is hostile, threatening, physical
            and explicit.

                   Intensity is a complex issue which can be simply and informally stated as: what
            makes a bad situation bad? A number of factors have been identified to date; for
            example, behavior that is hostile and threatening, physical (as opposed to merely
            verbal), and explicitly sexual, that is directed at a specific target (as opposed to women


            16 Given the nature of the present class action proceedings, it is not possible to address the vulnerability
            of individual victims.


                                                                                                                       18
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            in general) by a powerful offender and/or multiple offenders, engaging in multiple forms
            of behavior, from which it is difficult to escape is the paradigmatic case of severe
            sexual harassment.

                    An additional factor that adds to the stress of this experience is uncertainty.
            Uncertainty has long been identified as a major stress inducer; multiple studies
            demonstrate that uncertainty concerning the meaning or inevitability of various events
            contributes to anxiety; these effects have been studied both experimentally (DeBerker
            et al., 2016) and in the context of naturally occurring events (Mishel, 2014). The
            virtually unanimous finding is that uncertainty concerning whether a negative event will
            happen or not is more stressful than the certainty that it will (or will not) happen. There
            are various explanations for this phenomenon, most of which emphasize that
            uncertainty requires the individual to be on constant alert (i.e., in a constant state of
            physiological arousal); the resulting anxiety produces a sustained stress response to an
            unpredictable threat.

                   Finally, as noted above, the duration of the stressful situation is highly correlated
            with various types of harm; the longer an individual is exposed to a stressor, the more
            damaged they are likely to be.

                    With specific reference to CCSO, the Plaintiffs and Class Members describe
            virtually all the severity factors related to harm. The following examples are illustrative
            and far from exhaustive:

                             1. Frequency:

                     Latarsha Anderson: A CO who works mainly in transportation, Sgt. Anderson
                     testified, “I experience harassment from the male trainees daily.” (L. Anderson
                     decl.).

                     Kelly Shields: A Sheriff’s Deputy, who works in the court system, testified that
                     crude sexual comments were directed at her “almost every day” (Shields decl.).

                     Tamara Anderson: Sgt. Anderson testified that when she worked in Division 9,
                     “the masturbation occurred every day.” (T. Anderson decl.).

                     Patricia Green: A registered nurse who takes care of inmate medical needs, and
                     administers medication on the tiers, testified: “On almost every tier, there are
                     inmates masturbating every day.” (Green decl.).

                     Jacqueline Brown, a Correctional Officer who worked at CCSO for 15 years,
                     testified, “I experienced crude and sexual comments so frequently that I lost track
                     of how many times. . . .” (Brown1 decl.).




                                                                                                     19
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                             2. Intensity:

                    Multiple offenders. Virtually all of the complainants allege being harassed not
            only multiple times, but by multiple inmates. Perhaps the most striking examples of this
            risk factor are the numerous descriptions of group harassment. For example:

                     Sharon Taylor: “At times, there would be as many as ten to fifteen detainees
                     masturbating in the same bullpen at the same time. I cannot recall the exact
                     number of detainees involved in a specific group masturbation incident; I have
                     lost count.” (Taylor decl.).

                     Sheleda Groves: “When detainees from Division 9 were in the holding cell, they
                     would come as close as they could to where me and other female correctional
                     officers were sitting, pull out their penises, and masturbate as a group, in front of
                     everyone.” (Groves decl.).

                     Latarsha Anderson: “I walked to the bullpen and saw approximately 5-6
                     detainees standing side-by-side, all with their penises out of their pants and
                     stroking them. One of them actually “bust” [ejaculated] on the window.” (L.
                     Anderson decl.).

                     Tamara Anderson: “Once I went on tier in division 9 and the entire deck was
                     masturbating with their penises exposed through the chuckholes.” (T. Anderson
                     decl.).

                   Sexual. Not all harassment directed at women is specifically sexual in nature;
            some is more broadly sexist, mainly conveying contempt for women as women17;
            although such harassment can certainly be damaging, it is particularly so when the
            behavior is specifically sexual. Virtually all class members described this type of
            harassment in the CCSO.

                     Christina Lopez: “Other comments I have heard include: ‘Sit on my face and suck
                     my dick,’ ‘look at the ass on her,’ and “I am going to swallow your pussy.’” (Lopez
                     decl.).

                     Sharon Taylor: “I have had other inappropriate comments directed at me
                     including... ‘I want to suck your pussy,’ and, ‘Let me lick your ass.’ I have heard
                     these types of comments from detainees more times than I could count.” (Taylor
                     decl.).


            17 An example in the present case is a situation faced by Class member Christina Lopez: “On April 26,
            2016, I was supervising the Kitchen when an inmate called me a bitch. I sent him back to his dormitory
            and he said, ‘This is why they should never give pussy the power. Ain’t no one even listening to this Bitch;
            I should slap her.’” (Lopez decl.).



                                                                                                                     20
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                     Angelique Herrera: “They have said, ‘I want to bend her over,’ or ‘just give me
                     one shot with her.’ They also tell me that they can smell my vagina and would
                     love to taste it, that they will ‘treat me good,’ and that they will look for me when
                     they get out.” (Herrera decl.).

                     Patricia Green: “Division 10 detainees also make sexual advances at me. For
                     example, one inmate wrote me a letter describing wanting to have sex with me
                     when he is released from the Jail, talking about how he dreams about different
                     ways of having sex with me and wants a relationship with me.” (Green decl.).

                   Hostile. Sexualized behavior that is hostile or threatening is particularly
            traumatizing. Research has shown that rape is women’s greatest fear (Gordon & Riger,
            1989), even greater than murder, and also that sexual harassment elevates women’s
            fear of rape. Much of the harassment directed at plaintiffs and class members was
            hostile, threatening and filled with violent threats. For example:

                     Sybil Keys: “One detainee told me he would ‘fuck me in the ass so hard, cum
                     would come out of my ears and nose.’” (Keys decl.).

                     Gloria Ellis: “I recall a detainee told me, ‘Bitch, I want to fuck you right now with
                     this big dick.’” (Ellis decl.).

                     Tanisha Henderson: “I hear crude or sexual comments from male detainees
                     directed at me all the time. The comments are so severe, I often am afraid I will
                     be raped. I hear comments from detainees such as, ‘I’m going to fuck your big
                     ass,’ ‘I’ll fuck you,’ ‘look at that ass,’ and ‘bitch, where do you live?’.” (Henderson
                     decl.).

                     Christina Lopez: “That first week, I was standing by the elevator and a detainee
                     said, ‘I’ll bend you over and fuck the shit out of you with your fat ass.’” (Lopez
                     decl.).

                     Donnetta Myart: “Detainees have also made threatening statements, such as,
                     ‘I’m going to find you and give you what you need,’ while holding their penises in
                     their hands.” (Myart decl.).

                     Jessica Correa: “Detainees have also made sexually threatening comments such
                     as, ‘I’m going to stick this dick in you.’” (Correa decl.).

                     Tanisha Cribbs: “[D]etainees have told me, ‘I will rape you,” ... and ‘I’ll fuck the
                     shit out of you.’” (Cribbs decl.).

                  Given this very high level of aggressive sexual hostility, it is not surprising that
            many class members describe an elevated fear of rape: see, e.g., Rey decl. (“one day,
            a female officer is going to be raped”); Washington-Farr decl. (“I am constantly looking
            over my back, paranoid that I will be raped”); Groves decl. (“I am afraid of being raped”);

                                                                                                         21
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            Shelton decl. (“I am fearful that I will be trapped with one or more inmates during an
            inmate transfer and raped”); Bowen decl. (“I am afraid that one day a detainee will grab
            me and rape me”); Montgomery decl. (“I’m worried that one of us will get raped”).

                             3. Duration:

                   Documents produced in the litigation suggest that sexual harassment has been
            occurring since at least 2014. Although the number of reported incidents does not
            capture all or even much of the harassment, documents reflect that there were
            approximately 200 public indecency incidents reported in 2014; 250 incidents reported
            in 2015; and more than 1000 reports of sexual violations in 2016 through October of
            2017. Other documents show there were 607 reported incidents in 2017 alone.
            Whatever the actual number of incidents that occurred, it appears that the sexual
            harassment has been occurring since at least 2014 (Curry Exh. 3; 5; 6; 8; 30).
            Testimony from numerous women indicate the harassment has been occurring for
            several years. See Brown2 decl. (describing harassment over period of years);
            Montgomery decl. (harassment increasing over years); Ray decl. (describing
            harassment over many years); Washington-Farr decl.; Webster decl.; Williams decl.

                             4. Inability to escape and Uncertainty:

                    An inability to escape harassment and uncertainty as to when it may occur have
            been shown to increase the severity of harassment experienced. Several women
            testified to feelings of heightened stress due to their inability to escape the harassment
            and the uncertainty of when they could be harassed again. These factors are also
            related to the ambient harassment that occurs in the Jail described above.

                     Patricia Brown-Conley testified that after being diagnosed with PTSD due to
                     sexual harassment, her request to have less contact with inmates due to her
                     health was denied. (Brown-Conley decl.).

                     Anntionettea Montgomery testified to her inability to escape harassment and
                     feeling of helplessness: “I feel so helpless at work. I get so stressed out about
                     going to work. I have to go in and my stomach is in knots.” (Montgomery decl.).


                     Kimberly Crawford–Alexander described feelings of uncertainty “and just that
                     uneasy expectation of what’s going to happen. You know, it’s a little
                     unnerving….” (Crawford-Alexand dep., p. 295).

                     Denise Hobbs described anticipatory anxiety (“You had to come in there to work
                     every day knowing that again I could be subject to and was.”) (Hobbs dep., 198).

                     Christina Lopez described this as follows: “I am uncomfortable all the time. I am
                     nervous and anxious about seeing masturbation and humiliated by the way the
                     detainees talk to me. It makes me embarrassed and ashamed”. (Lopez decl.).

                                                                                                     22
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                         B. Environmental factors related to sexual harassment.

                    The context in which harassment occurs can exacerbate or ameliorate its impact.
            For example, being harassed in a non-responsive and non-supportive environment is
            considerably more damaging than being harassed in one that provides intervention and
            support. Psychologists have long known that individuals harassed in what is labeled a
            tolerant organizational climate have worse outcomes than others; indeed, numerous
            studies show that organizational tolerance of sexual harassment contributes
            significantly to harm over and above that done by harassment itself. Organizational
            tolerance was originally defined as not taking the issue of harassment seriously, risk to
            the target for complaining, and a lack of meaningful sanctions for offenders;
            organizations and institutions who display this set of conditions have considerably
            higher rates of harassment and, as noted above, such an environment is itself a
            significant risk factor for harm18 (see Fitzgerald et al., 1997; and more generally, Sojo et
            al., 2012 and Yang et al., 2014).

                    Ambient sexual harassment is a second environmental factor that has been
            found to lead to harm. Ambient harassment is defined as the overall level of sexual
            harassment in a work group as measured by the frequency of sexually harassing
            behaviors experienced by other women in the group. The frequency and intensity of the
            harassment described above would lead to a high level of ambient harassment. As
            discussed earlier, ambient harassment gives rise to “bystander stress”
            (Schneider,1995), that is, negative job-related, psychological, and health-related
            consequences that result from witnessing or hearing about sexually offensive
            experiences of other women in one’s work environment. Many women testified to
            negative consequences (psychological, job-related and health-related) as a result of
            anticipating harassment or ambient harassment. See, e.g., Anderson decl.; Brown-
            Conley decl.; Brown1 decl.; Green decl. (witnessed coworker being ejaculated on); T.
            Henderson decl.; Keys decl. (coworker was ejaculated at); L. Macklin decl. (hearing
            about harassment of other women).

                    Finally, Smith and her colleague (Smith & Freyd, 2014) have recently
            demonstrated the serious impact of a phenomenon labeled institutional betrayal. The
            term refers to wrongdoings perpetrated by an institution upon individuals dependent on
            that institution, including failure to prevent or respond supportively to wrongdoings by
            individuals (e.g. sexual harassment, sexual assault) committed within the context of the
            institution. Institutional betrayal encompasses acts of commission as well as omission;
            commission includes such things as blaming a victim when she reports abuse or
            retaliating against her; acts of omission include not responding to complaints, failing to
            sanction perpetrators, and the like. Institutional betrayal is related to the concept of a
            tolerant organizational environment, but can be distinguished by, among other things,
            the fact that it is an institutional response to reports of wrongdoing (i.e., after the fact)

            18 The three aspects of organizational tolerance were previously discussed, along with extensive
            examples; I will not repeat that discussion here, but it is important to note the dual role played by
            organizational conditions as both a precipitant of harassment and an additional influence on harm.


                                                                                                              23
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            rather than a climate that can precipitate wrongdoing by tolerating it. Like a tolerant
            organizational climate, institutional betrayal has been shown to contribute to
            psychological harm over and above that caused by the original wrongdoing itself.

                    Several women testified that the organizational response from the Jail increased
            their distress from the sexual harassment.

                     Tavi Burroughs described her feelings of organizational betrayal: “it’s just one
                     instance of indifference and the degradation that we get from both the inmates
                     and the Sheriff’s Office and my employer.” (Burroughs dep., 159).

                     Sharon Robinson described symptoms associated with organizational betrayal;
                     She testified to feeling upset and endangered by the Sheriff’s office when she
                     was attacked by detainee          because she had pressed charges against him
                     for masturbating. (S. Robinson dep., 114). She also testified that her supervisor,
                     Lieutenant Pierce, didn’t care that the inmate might attack her. (Id; See also 108,
                     “You jeopardized my life putting me back on this tier where this man where I
                     pressed charges on him.”).

                     Kimberly Crawford–Alexander described feeling betrayed by her coworkers: “But
                     like constantly, constantly, and then you have partners there, they’re not helping
                     you. They’re not saying nothing, you know. And it’s a daily basis. It’s kind of over
                     – overwhelming, you know.” (Crawford-Alexander dep., 197).


                     Christina Lopez described experiencing organizational betrayal (“I feel like I am
                     worthless. I am not valued as an employee. I am embarrassed to work for the
                     Cook County Sheriff’s Office; the sheriff does not care about us or our safety. My
                     workplace is unsafe. If something happens to one of us, the sheriff doesn’t care.
                     He’ll just find another body to take the abuse.” (Lopez decl.).

                     Lisa Yates described feeling powerless and betrayed by management: “I feel like
                     my employers do not care about our well-being or what happens to female
                     Correctional Officers. I feel that they are more concerned about detainees’ well-
                     being.” (Yates decl.).

                     Sheleda Groves testified to experiencing organizational betrayal: “I feel betrayed.
                     I feel lied to. I feel unprotected. I am helpless to change by situation.” (Groves
                     decl.).

                     Rita McCoy described experiencing organizational betrayal: “After the attack, no
                     one from the county came to check on me, no one asked if I needed to talk to a
                     therapist.” (McCoy decl.).




                                                                                                      24
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                     C. Impact of Sexual Harassment

                  Sexual harassment has been linked to three broad categories of harm:
            psychological, job-related, and health-related.      A review of the materials here
            demonstrates that the women working in the Jail describe experiencing typical and
            expected reactions to the sexual harassment, in the form of psychological
            consequences, job related difficulties and detrimental health consequences.

                   1. Psychological consequences. Numerous studies document that harassing
            sexual behavior has serious emotional consequences; a number of rigorous
            investigations have confirmed that such experiences can cause substantial emotional
            damage, even when they are less serious and intense than those typically required to
            trigger statutory relief.    By 2018, researchers had produced nearly 200 studies
            documenting the nature and severity of the harm harassment does to victims, including
            decrements in general mental health (Fitzgerald, Drasgow, Hulin, Gelfand, and Magley,
            1997), increases in depression and anxiety disorders (Ho, Dinh, Bellefontaine, & Irving,
            2012; Reed, Collinsworth, & Fitzgerald, 2016); increased incidence of alcohol abuse
            (Rospenda, Fujishiro, Shannon, & Richman, 2008); elevated risk of eating disorders
            (Harned & Fitzgerald, 2002); and symptoms of post-traumatic stress disorder (Ho, et al.,
            2012; Willness, et al., 2007). Dionisi, Barling, and Dupres (2012) reported that all forms
            of sexual harassment were more strongly associated with decrements in psychological
            well-being than other forms of workplace aggression.

                    Research has linked sexual harassment not only to psychological distress (i.e.,
            symptoms) but also to actual diagnosable psychological disorder (e.g., major
            depressive disorder, post-traumatic stress disorder). Women who have experienced
            sexual harassment are significantly more likely to suffer from Post-Traumatic Stress
            Disorder and Major Depressive Disorder than other women. In a similar vein (Dansky &
            Kilpatrick, 1997), Fitzgerald and her colleagues (Fitzgerald, Buchanan et al., 1999)
            found that the most common diagnoses found among harassment plaintiffs are Major
            Depressive Disorder and Post-Traumatic Stress Disorder. Other work reveals that
            harassment significantly increases women’s fear of rape, lowers their self-esteem, and
            damages their sense of safety and trust of others.

                    Many of the Plaintiffs and Class Members described typical psychological
            distress associated with harassment. See, e.g., Altman dep., 295, 331-36; Burroughs
            dep., 281; Crawford-Alexander dep., 281, 293-98; Hobbs dep., 197-205; Howard dep.,
            290-92; S. Robinson dep., 193-95; T. Wilson dep., 271-76; McCord decl. (“It was getting
            crazy and it made me feel heavily stressed at work and in my everyday life”); McCoy
            decl. (“The sexual harassment is degrading and it takes a toll on you mentally. It makes
            me feel less as a woman”); Montgomery decl. (“I feel so helpless at work. I get so
            stressed out about going to work. I have to go in and my stomach is in knots.
            Sometimes I am scared. I feel like I lost control”); and Williams decl. (“As a result of the
            constant sexual harassment, my marriage has suffered. . . . I started seeking therapy
            because of the harassment”).


                                                                                                     25
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




                   2. Job-related consequences. Dozens of studies have made clear that sexual
            harassment also takes a toll on women’s work lives. Across a wide range of industries,
            researchers find that encounters with sexual harassment on the job predict reductions in
            job satisfaction (e.g., Lim & Cortina 2005; Lonsway et al., 2013). This is a strong finding
            that applies not only to white American civilian women, but also U.S. military personnel,
            women of color in the U.S., and women in other nations (e.g., Canada, Mainland China,
            Hong Kong, Turkey). Recent meta-analytic reviews (a sophisticated statistical method of
            combining multiple studies to produce a more reliable result) confirm these findings
            (Willness, Steel and Lee, 2007).

                    Organizational withdrawal is another common consequence of sexual
            harassment, a consequence that has major implications for employers. Many harassed
            women engage in some form of work withdrawal, remaining in their job but disengaging
            from it (via absenteeism, tardiness, neglect of assignments, etc.). Others contemplate
            more complete forms of job withdrawal—quitting their jobs altogether (e.g., O’Connell &
            Korabik 2000; Schneider et al., 1997; Shupe et al., 2002). Sims, Drasgow and
            Fitzgerald (2005) tracked military servicewomen over a 4-year time-span, and
            correlated their experiences with administrative records, finding that harassed women
            leave their employment at higher rates than other women. Organizational withdrawal is
            often interpreted as a method of escaping an abusive situation; it is an obviously
            effective method, but one that comes with considerable costs—social, economic, and
            professional. This does not count the cost to employers, such as turnover, replacement
            costs for hiring and training, reputational damage, litigation costs and so forth.

                  Sexual harassment also detracts from productivity and performance, as shown
            through both surveys (Barling et al., 2001; Magley et al. 1999; Raver & Gelfand, 2005)
            and experimental studies (Woodzicka & LaFrance 2005). In addition, as sexual
            harassment increases, organizational commitment decreases (e.g., Magley et al., 2005;
            Schneider et al., 1997) and job stress increases (e.g., Cortina et al. 2002; Lim & Cortina
            2005; Magley et al., 2005). Other job-related correlates of sexual harassment include
            impaired work relationships, increased work conflicts, and lowered team performance.

                    With specific reference to CCSO, the named Plaintiffs and class members
            describe a variety of job related consequences, consistent with the research. See, e.g.,
            Hobbs dep., 66-68, 127-28 (officers are increasingly disciplined for their reactions to
            detainees’ misbehavior); Burroughs dep., 291-93 (career has been devalued); S.
            Robinson dep., 186-88 (re-assignment to tier with detainee who threatened her as
            retaliation; no ability to work overtime without exposure to harassment); T. Wilson dep.,
            272 (risks being written up by refusing to work in the lockup where detainees can
            expose themselves and masturbate); Crawford-Alexander dep., 262 (“You have to feel
            confident to do your job, not to feel like I don't want to get suspended”).

                   3. Health-related consequences. Compared to the body of work on
            psychological and professional outcomes, less research has addressed relationships
            between sexual harassment and women’s physical health. Such effects are often
            indirect, mediated through mental health. A number of studies have documented links to

                                                                                                    26
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            overall health perceptions and satisfaction (e.g., Bergman & Drasgow, 2003; Fitzgerald
            et al. 1997; Lim & Cortina 2005). Others have identified specific somatic complaints
            associated with harassing experiences, including headaches, exhaustion, sleep
            problems, gastric problems, nausea, respiratory complaints, musculoskeletal pain, and
            weight loss/gain (e.g., Barling et al., 1996; de Haas et al., 2009; Piotrkowski, 1998).
            Schneider et al. (2001) conducted an experiment showing that experiences of even mild
            harassment cause increased cardiovascular reactivity; more recently, Thurston and her
            colleagues (Thurston et al., 2018) demonstrated that sexual harassment is associated
            with significant decrements in cardiovascular health.

                   Many women testified to experiencing health-related consequences consistent
            with the research described above and typical of victims of sexual harassment. See,
            e.g., Burroughs dep., 294 (headaches); Winter decl. (seizures); Addison decl. (panic
            attacks and high blood pressure); Lopez decl. (chest pains, stomach pains, shortness of
            breath); Brown-Conley decl. (PTSD, panic attacks); Jagielski decl. (weight gain); T.
            Henderson decl. (migraines); Brown2 decl. (weight gain, hair loss).

                   Summary. Among the most reliable findings in the organizational research is
            that (1) the frequency of sexual harassment, along with its severity and the duration of
            exposure damages its victims in multiple aspects of their lives, and (2) organizations
            that tolerate such behavior have much higher levels of harassment and their victims are
            considerably more damaged, over and above the harm done by the harassment itself.
            The extent and nature of the harassment experienced by the class members, as well as
            the Jail’s indifference to their situation, can be expected to damage them profoundly in
            multiple ways.

                                           PART IV: CONCLUSIONS AND OPINIONS

            Opinions and Conclusions

            1. CCSO displays a high level of organizational tolerance for sexual harassment of
            women employees by inmates. Numerous objective indicators confirm that CCSO does
            not take this issue seriously, that it can be (and is certainly perceived to be) risky to
            complain, and there is a distinct likelihood that meaningful remedial action will not be
            taken. These conditions can be expected to encourage and maintain high levels of
            sexual harassment as well as a strong probability of harm to those women who are
            exposed to it both directly and indirectly.

            2.       The degree to which CCSO tolerates the sexual harassment of its female
            employees is, from an organizational perspective, nothing short of amazing. In no other
            type of organization could such a working environment be imagined. The data reviewed
            here suggest that CCSO accepts this sexual abuse and misconduct as inevitable, a fact
            of life in the correctional environment. Although jails present significant challenges, the
            present situation is far from inevitable, as can be seen from correctional facilities, but
            more broadly from the successes of other high-risk organizations such as the military
            and law enforcement more broadly.

                                                                                                    27
DocuSign Envelope ID: 096E207D-BD06-4637-A51F-0A662DA16E2C




            3.     Given its extent and egregious nature, the harassment can be expected to
            impact virtually every female employee who works in the Jail or the Leighton Courts,
            either directly or indirectly.

            4.      Because of the prevalence and egregious nature of inmate sexual harassment,
            as well as CCSO’s indifference to the issue, female employees can be expected to
            experience emotional distress (including depression, decreased self-esteem, damage to
            intimated relationships); increased anxiety (including fear of rape and assault, as well as
            fear for their safety and that of their families); stress-related health problems, and
            significant impact on job-related factors such as satisfaction, work withdrawal, and
            organizational commitment.

            5.   In my professional opinion, the harassment remains largely unabated because
            management fails to view the jail as a workplace, as well as a correctional institution.

            6.       I hold these opinions to a reasonable degree of professional certainty.



            Dated: February 4, 2019                                              ___________
                                                              Louise F. Fitzgerald, Ph.D.




                                                                                                    28
Expert Report of Louise F. Fitzgerald, Ph.D.
            February 4, 2019
                Appendix A
                                     References Cited



Barling, J., Dekker, I., Loughlin, C. A., Kelloway, E. K., Fullagar, C., Johnson, D. (1996).

       Prediction and replication of the organizational and personal consequences of

       workplace sexual harassment. ​Journal of Managerial Psychology, 11(5),​ 4-25.

Barling, J., Rogers, A. G., & Kelloway, E. K. (2001). Behind closed doors: In-home

       workers’ experience of sexual harassment and workplace violence. ​Journal of

       Occupational Health Psychology, 6(3)​, 255-269.

Berdahl, J. L. (2007). The sexual harassment of uppity women. ​Journal of Applied

       Psychology, Vol 92(2)​, 425-437.

Berdahl, J. L., & Aquino, K. (2009). Sexual behavior at work: Fun or folly. ​Journal of

       Applied Psychology, 94(1)​, 34-47.

Bergman, M. E., & Drasgow, F. (2003). Race as a moderator in a model of sexual

       harassment: An empirical test. ​Journal of Occupational Health Psychology, 8(2)​,

       131-145.

Bradley-Geist, J.C., Rivera, I., & Geringer, S.D. (2015). The collateral damage of

       ambient sexism: Observing sexism impacts bystander self-esteem and career

       aspirations. ​Sex Roles, 73, (1-2), ​29-42.

Chapman, S.B. (2009). Inmate-perpetrated harassment: Exploring the gender-specific

       experience of female correction officers (Doctoral dissertation). Retrieved from

       Dissertation Abstracts International Section A: Humanities and Social Sciences.
Cortina​, ​L. M., Fitzgerald, L. F., & Drasgow, F. (2002). Contextualizing Latina

       experiences of sexual harassment: Preliminary tests of a structural model. ​Basic

       and Applied Social Psychology, 24(4)​, 295-311.

Dansky, B. S., & Kilpatrick, D. G. (1997). Effects of sexual harassment. In W.

       O’Donohue (Ed.).​ Sexual harassment: Theory, research, and treatment​ (pp.

       152-174). Needham Heights, MA: Allyn & Bacon.

deBerker, A.O., Rutledge, R.B., Mathys, C., Marshall, L., Cross, G.F., Dolan, R.J., &

       Bestmann, S. (2016). Computations of uncertainty mediate acute stress

       responses in humans. ​Nature Communications, 7.

       https://www.nature.com/articles/ncomms10996

de Haas, S., Timmerman, G., & Höing, M. (2009). Sexual harassment and health

       among male and female police officers. ​Journal of Occupational Health

       Psychology, 14(4),​ 390-401.

Dionisi, A. M., Barling, J., & Dupré, K. E. (2012). Revisiting the comparative outcomes

       of workplace aggression and sexual harassment. ​Journal of Occupational Health

       Psychology, 17(4)​, 398-408.

Fitzgerald, L. F., Buchanan, N., Collinsworth, L. L., Magley, V. M., & Ramos, A. (1999).

       Junk logic: The abuse defense in sexual harassment litigation​. Psychology,

       Public Policy, and Law, 5,​ ​730-759.

Fitzgerald, L.F., & Cortina, L. M. (2018). Sexual harassment in work organizations: A

       view from the 21​st​ century. In C.B. Travis, J.W. White, A. Rutherford, W.S.

       Williams, S.L. Cook, K.F. Wyche (Eds.), ​APA Handbook of the Psychology of
       Women: Perspectives on Women’s Private and Public Lives, Vol. 2 ​(pp.

       215-234). Washington, DC: American Psychological Association.

Fitzgerald, L. F., Hulin, C. L., Drasgow, F., Gelfand, M., & Magley, V. (1997). The

       antecedents and consequences of sexual harassment in organizations: A test of

       an integrated model. ​Journal of Applied Psychology, 82​, 578-589.

Glomb, T. M., Richman, W. L., Hulin, C L., Drasgow, F., Schneider, K. T., & Fitzgerald,

       L. F. (1997). Ambient sexual harassment: An integrated model of antecedents

       and consequences. ​Organizational Behavior and Human Decision Processes,

       71(3), ​309-328.

Harned, M. S., & Fitzgerald, L. F. (2002). Understanding the link between sexual

       harassment and eating disorder symptoms: A mediational analysis​. ​Journal of

       Consulting and Clinical Psychology, 70,​ 1170-1181.

Ho, I. K., Dinh, K. T., Bellefontaine, S. A., & Irving, A. L. (2012). Sexual harassment and

       posttraumatic stress symptoms among Asian and White women​. Journal of

       Aggression, Maltreatment & Trauma, 21(1)​, 95-113.

Hulin, C., Fitzgerald, L. F., & Drasgow, F. (1996). Organizational influences on sexual

       harassment. In B. Gutek and M. Stockdale (Eds.), ​Women and work​, Vol. 6.

       Newberry Park, CA: Sage.

Kabat-Farr, D., & Cortina, L. M. (2014). Sex-based harassment in employment: New

       insights into gender and context. ​Law and Human Behavior, 38(1),​ 58-72.
Lim, S., & Cortina, L. M. (2005). Interpersonal mistreatment in the workplace: The

       interface and impact of general incivility and sexual harassment. ​Journal of

       Applied Psychology, 90(3)​, 483-496.

Lonsway, K. A., Paynich, R., & Hall, J. N. (2013). Sexual harassment in law

       enforcement: Incidence, impact, and perception. ​Police Quarterly, 16(2),​ pp.

       177-210.

Magley​, ​V. J., & Shupe, E. I. (2005). Self-labeling sexual harassment. ​Sex Roles: A

       Journal of Research, (3-4)​, 173-189.

Magley, V. J., Waldo, C. R., Drasgow, F., & Fitzgerald, L. F. (1999). The impact of

       sexual harassment on military personnel: Is it the same for men and women?

       Military Psychology, 11​, 283-302.

Miner-Rubino, K., & Cortina, L. M. (2007). Beyond targets: Consequences of vicarious

       exposure to misogyny at work. ​Journal of Applied Psychology, 92(5),​ 1254-1269.

Mishel, M. H. (2014). Theories of uncertainty in illness. In M.J. Smith, & P. R. Liehr,

       (Eds.). ​Middle range theory for nursing., 3rd ed.​ (pp. 53-86). New York: Springer

       Publishing Co.

National Academy of Sciences (2018). Sexual harassment in academic sciences,

       engineering, and medicine. ​http://sites.nationalacademies.org/shstudy/index.htm

O'Connell, C. E., & Korabik, K. (2000). Sexual harassment: The relationship of personal

       vulnerability, work context, perpetrator status, and type of harassment to

       outcomes. ​Journal of Vocational Behavior, 56(3​), 299-329.
Patel, J.K., Griggs, T., & Miller, C.C. (2017, December 28). We asked 615 men about

       how they conduct themselves at work. ​New York Times

       https://www.nytimes.com/interactive/2017/12/28/upshot/sexual-harassment-surve

       y-600-men.html

Piotrkowski, C. S. (1998). Gender harassment, job satisfaction, and distress among

       employed White and minority women. ​Journal of Occupational​ ​Health

       Psychology, 3(1)​, 33-43.

Pryor, J. B., LaVite, C. M., & Stoller, L. M. (1993). A social psychological analysis of

       sexual harassment: The person/situation interaction. ​Journal of Vocational

       Behavior, 42(1),​ 68-83.

Raver, J. L., & Gelfand, M. J. (2005). Beyond the individual victim: Linking sexual

       harassment, team processes, and team performance. ​Academy of Management

       Journal, 48(3), ​387-400.

Reed, M.E., Collinsworth, L.L., & Fitzgerald, L.F. (2005). There's no place like home:

       Sexual harassment of low income women in housing. ​Psychology, Public Policy,

       and Law, 11(3),​ 439-462.

Rospenda, K. M., Fujishiro, K., Shannon, C. A., & Richman, J. A. (2008). Workplace

       harassment, stress, and drinking behavior over time: Gender differences in a

       national sample. ​Addictive Behaviors, Vol 33(7)​, 964-967.

Santo, A. (Nov. 2017).

       https://www.themarshallproject.org/2017/11/09/the-unique-sexual-harassment-pr

       oblem-female-prison-workers-face
Schneider, K. (1996). ​Bystander stress: The effect of organizational tolerance of sexual

       harassment on victims' coworkers​. University of Illinois at Urbana-Champaign.

Schneider, K., Swan, S., & Fitzgerald, L. F. (1997). The job-related, psychological, and

       health-related outcomes of sexual harassment. ​Journal of Applied Psychology,

       82​, 401-415.

Schneider, K.T., Pryor, J.B., & Fitzgerald, L.F. (2010). Sexual harassment research in

       the United States. In S. Einarsen, H. Hoel, D. Zapf, & C. Cooper (Eds.). ​Bullying

       and Harassment in the Workplace​ (pp. 245-266). Baton Rouge, FL: CRC

       Press.

Shupe E., Cortina, L. M., & Ramos, A., Salisbury, J., & Fitzgerald, L.F. (2002). The

       incidence and outcomes of sexual harassment among Hispanic and

       Non-Hispanic White Women: A comparison across levels of cultural affiliation.

       Psychology of Women Quarterly, 26,​ 298-308.

Sims, C. S., Drasgow, F., & Fitzgerald, L. F. (2005). The effects of sexual harassment

       on turnover in the military: Time dependent modeling. ​Journal of Applied

       Psychology​, ​90(6).​ pp. 1141-1152.

Smith, C.P., and Freyd, J.J. (2014). Institutional betrayal. ​American Psychologist, 69(5)​,

       575-587.

Sojo, V.E., Wood, R.E., & Genat, A.E. (2015). Harmful workplace experiences and

       women’s occupational well-being: A meta-analysis. ​Psychology of Women

       Quarterly, 40(1), ​10-40.
Thurston, R. C., Chang, Y., Matthews, K. A., von Känel, R., & Koenen, K. (2019).

       Association of sexual harassment and sexual assault with midlife women’s

       mental and physical health. ​JAMA: Internal medicine, 179(1)​, 48-53.

U.S. Merit Systems Protection Board (1995). ​Sexual harassment of federal

       workers: An Update​. Washington, DC: U.S. Government Printing Office.

U.S. Merit Systems Protection Board (2016). ​Sexual harassment of federal

       workers. ​Washington, DC: U.S. Government Printing Office.

Williams, J. H., Fitzgerald L. F. , & Drasgow, F. (1999). The effects of

       organizational practices on sexual harassment and individual outcomes in

       the military. ​Military Psychology, 11,​ 303-328.

Willness, C. R., Steel, P.,& Lee, K. (2007). A meta-analysis of the antecedents and

       consequences of workplace sexual harassment. ​Personnel Psychology, 60(1),

       127-162.

Woodzicka, J, A., & LaFrance, M. (2005). The effects of subtle sexual harassment on

       women’s performance in a job interview. ​Sex Roles: A Journal of Research, Vol

       53(1-2),​ 67-77.

Yang, L.-Q., Spector, P.E., Chang, C.-H., Gallant-Roman, M., Powell, J. & (2012).

       Psychosocial precursors and physical consequences of workplace violence

       towards nurses: A longitudinal examination with naturally occurring groups in

       hospital settings. ​International Journal of Nursing Studies 49, ​1091–1102.
Expert Report of Louise F. Fitzgerald, Ph.D.
            February 4, 2019
               Appendix B
                                   APPENDIX B

                    Documents Reviewed in connection with
                 Howard et al. v. Cook County Sheriff’s Office et al.

Court Filings

•   Document No. 107 – Second Consolidated Compliant
•   Document No. 143 – Third Consolidated Complaint

Plaintiff Deposition Testimony

•   Testimony of Plaintiff Ellenor Altman
•   Testimony of Plaintiff Tavi Burroughs
•   Testimony of Plaintiff Kimberly Crawford-Alexander
•   Testimony of Plaintiff Dominique Freeman
•   Testimony of Plaintiff Denise Hobbs
•   Testimony of Plaintiff Sdahrie Howard
•   Testimony of Plaintiff Esther Jones
•   Testimony of Plaintiff Susana Plasencia
•   Testimony of Plaintiff Balvina Ranney
•   Testimony of Plaintiff Sharon Robinson
•   Testimony of Plaintiff Tawanda Wilson

Plaintiff Declarations

•   Declaration of Monshai Addison
•   Declaration of Latarsha Anderson
•   Declaration of Tamara Anderson
•   Declaration of Kimberly Bowen
•   Declaration of Jacqueline Brown
•   Declaration of Jacqueline Brown2
•   Declaration of Patricia Brown-Conley
•   Declaration of Oneka Conley
•   Declaration of Jessica Correa
•   Declaration of Tanisha Cribbs
•   Declaration of Gloria Ellis
•   Declaration of Patricia Dianne Green
•   Declaration of Sheleda Groves
•   Declaration of Gabriela Henderson
•   Declaration of Tanisha Henderson
•   Declaration of Angelique Herrera
•   Declaration of Bridget Insley
•   Declaration of Patti Jagielski
•   Declaration of Sybil Keys
•   Declaration of Shonnita Lanier
•   Declaration of Christina Lopez
•   Declaration of Darlene McCord
•   Declaration of Rita McCoy
•   Declaration of Lakisha Macklin
•   Declaration of Anntionettea Montgomery
•   Declaration of Christina Muhammad
•   Declaration of Donnetta Myart
•   Declaration of Ramonita Perez
•   Declaration of Lori Ponce
•   Declaration of Desiree Ray
•   Declaration of Cassandra Shelton
•   Declaration of Kelly Shields
•   Declaration of Sharon Taylor
•   Declaration of Danielle Thomas
•   Declaration of Evette Trejo
•   Declaration of Hester Washington-Farr
•   Declaration of Alicia Webster
•   Declaration of Ronica Williams
•   Declaration of Diane Winter
•   Declaration of Lisa Yates

Defendant Deposition Testimony

•   Testimony of Matthew Burke, Interim Director of Human Resources (former
    Chief of Staff) as CCSO’s designee under Rule 30(b)(6) on the inmate discipline
    process.
•   Testimony of Brad Curry, Chief Operating Officer of CCSO, as CCSO’s designee
    under Rule 30(b)(6) on policies, procedures, and directives of the Cook County
    Jail and courthouses.
•   Testimony of Steven Wilensky, Director of Inmate Discipline, Cook County Jail,
    as CCSO’s designee under Rule 30(b)(6) on the inmate discipline process.
    Wilensky Exhibit 19 – Bates No. 0145839-46.

Cook County Sheriff’s Office Documents and Data

•   Bates No. 0271056: Email Re: CCB-2017-19872 Masturbation - December 15,
    2017
•   Bates No. 0270983: Email FW: RCDC-2017-19792 Indecent Exposure – December 14,
    2017
•   Bates No. 0270987: Email FW: RCDC-2017-19792 Indecent Exposure – December 14,
    2017
•   Bates No. 0064451-53: CCDOC Policy 166: Sexual Misconduct by Detainees
    Directive – November 28, 2017
•   Bates No. 0065776-81: CCDOC Policy 104: Discrimination and Harassment
•   Bates No. 0083442-43: Incident Report - April 12, 2017
•   Bates No. 0162052-55: Teamsters Local 700 Letter Re: Notice of Alleged Safety or
    Health Concerns Cook County Department of Corrections – June 23, 2016
•   Bates No. 016448-50: Inmate Disciplinary Report – September 26, 2017
•   Bates No. 0271052 - Email from T. Williams to J. Johnson and others re: CCB-2017-
    19872 Masturbation – December 15, 2017- Corresponds with video Bates labeled
    CCSO_Howard_0271053
•   Bates No. 0271053 - Video related to CCSO_Howard_0271052 (email listed above)
•   Bates No.0164797 – Incident Report – May 9, 2015
•   Bates No.0164804 – Incident Report – June 4, 2015
•   Bates No.0164811 – Incident Report – June 13, 2015
•   Bates No.0164819 – Incident Report – July 4, 2015
•   Bates No.0164824 – Incident Report – July 17, 2015
•   Bates No.0158003 – Incident Report – September 18, 2015
•   Bates No.0164792 – Incident Report – October 23, 2015
•   Bates No.0164838 – Incident Report – February 10,2016
•   Bates No.0164831 – Incident Report – July 3, 2016
•   Bates No.0164909 – Incident Report – February 21, 2017
•   Bates No.0164841 – Incident Report – June 30, 2017
•   Bates No.0164878 – Incident Report – July 17, 2017
•   Bates No.0149202 – Incident Report – January 19, 2018
•   Bates No.0164914 – Incident Report – March 20, 2018
•   Bates No.0148452 – Incident Report – May 8, 2016
•   Bates No.0148907 – Incident Report – January 24, 2018
•   Bates No.0083442-43 – Incident Report – April 12, 2017
•   Bates No.0088862-63 – Incident Report – April 12, 2017
•   Bates No.0164059-60 – Incident Report – September 26, 2017
•   Bates No.0148896 – Incident Report – June 13, 2017
•   Bates No.0148674 – Incident Report – October 14, 2017
•   Bates No.0148703 – Incident Report – October 17, 2017
•   Bates No.0082827 – Incident Report – February 7, 2017
•   Bates No.0082912 – Incident Report – March 11, 2017
•   Bates No.0161271 – Incident Report – August 31, 2017
•   Bates No.0161308 – Incident Report – September 7, 2016
•   Bates No.0159188 – Incident Report – April 13, 2017
•   Bates No.0166444-45 – Incident Report – March 13, 2017
•   Bates No.0165814-15 – Incident Report – December 8, 2015
•   Bates No.0165675 – Incident Report – September 27, 2016
•   Bates No.0165687-88 – Incident Report – October 17, 2016
•   Bates No.0165697 – Incident Report – November 10, 2016
•   Bates No.0165729 – Incident Report – March 20, 2017
•   Bates No.0165727-28 – Incident Report – March 20, 2017
•   Bates No.0165744-45 – Incident Report – April 17, 2017
•   Bates No.0165769 – Incident Report – May 23, 2017
•   Bates No.0165782-83 – Incident Report – June 23, 2017
•   Bates No.0165639-40 – Incident Report – May 24, 2016
•   Bates No.0165641 – Incident Report – July 7, 2016
•   Bates No.0165658-59 – Incident Report – August 19, 2016
•   Bates No.0165686 – Incident Report – October 11, 2016
•   Bates No.0165683 – Incident Report – October 20, 2016
•   Bates No.0165698 – Incident Report – November 3, 2016
•   Bates No.0165708-09 – Incident Report – December 20, 2016
•   Bates No.0165712 – Incident Report – February 8, 2017
•   Bates No.0165721 – Incident Report – March 8, 2017
•   Bates No.0165722-23 – Incident Report – March 9, 2017
•   Bates No.0165805-06 – Incident Report – September 28, 2017
•   Bates No.0150943 – Incident Report – December 10, 2015
•   Bates No.0080786 – Incident Report – November 30, 2017

Plaintiffs’ Documents and Data
• Bates No. Atlman0018 – Incident Report – December 14, 2016
• Bates No. Altman0038-39 – Incident Report – August 15, 2018
• Bates No. Burroughs0001 – Incident Report – January 24, 2018
• Bates No. CRAWFORD-ALEXANDER_0001 – Incident Report – April 10, 2013
• Bates No. CRAWFORD-ALEXANDER_0030 – Incident Report – April 10, 2013
• Bates No. CRAWFORD-ALEXANDER_0050 – Incident Report – July 17, 2016
• Bates No. Howard0054 – Incident Report – February 9, 2013
• Bates No. Howard0055 – Incident Report – December 24, 2014
• Bates No. Jones0001 – Incident Report – March 13, 2017
• Bates No. Jones0002 – Incident Report – August 9, 2017
• Bates No. S.WILSON_0001 – Incident Report – February 16, 2017
• Bates No. S.WILSON_0003 – Incident Report – January 17, 2014
Expert Report of Louise F. Fitzgerald, Ph.D.
            February 4, 2019
               Appendix C
                             Louise F. Fitzgerald, Ph.D.
                                    85 Fiesta Way
                             Fort Lauderdale, FL 33301
                                    217-766-2064
                                lff1353@gmail.com
                                                                     May, 2018

EDUCATION

B.A.         (magna cum laude) - Psychology - 1974
             The University of Maryland

M.A.         Psychology - 1975
             The Ohio State University

Ph.D.        Psychology - 1979
             The Ohio State University

POSITIONS HELD

2008-present Emeritus Professor
             Psychology and Gender & Women’s Studies
             University of Illinois at Urbana-Champaign

2009-2011    Distinguished Senior Scholar
             Department of Psychology
             DePaul University

1995-2008    Professor
             Psychology & Gender and Women's Studies
             University of Illinois at Urbana-Champaign

1987-1995    Associate Professor
             Psychology, Women's Studies, Educational Psychology
             University of Illinois at Urbana-Champaign

Spring, 1994 Visiting Scholar
             Departments of Data Theory and Women's Studies
             University of Leiden

Fall, 1990   Faculty Research Fellow
             Institute for the Study of Cultural Values and Ethics
             University of Illinois at Urbana-Champaign

1985-1987    Assistant Professor
             Graduate School of Education
             University of California, Santa Barbara

1981-1985    Assistant Professor
             Graduate School of Education
             Kent State University, Kent, Ohio


                                                                                 1
1980-1981   Senior Research Associate
            International Personnel Management Association
            Washington, D.C.

EDITORIAL BOARDS

            Journal of Counseling Psychology                 (1981-1987)
            Journal of Vocational Behavior                   (1984 - 1992)
            Psychology of Women Quarterly                    (1989 – 1995;
            Journal of Occupational Health Psychology        (1999 – 2004)
            Psychological Injury and the Law                 (2013 – present)

DISTINGUISHED REVIEWER

            Psychology of Women Quarterly                    (2008-present)

CONSULTING REVIEWER

            Journal of Applied Psychology
            Law and Human Behavior
            Journal of Interpersonal Violence
            Violence and Victims
            Journal of Personality and Social Psychology
            American Journal of Community Psychology
            Journal of Applied Social Psychology
            Sex Roles
            British Journal of Social Psychology
            American Educational Research Journal

HONORS
            Magna Cum Laude (B.A.)
            Distinction in Psychology (B.A.)
            Departmental Honors (Ph.D.)
            Fellow, American Psychological Association –Counseling Psychology
            Fellow, American Psychological Association – Psychology of Women
            Fellow, American Psychological Association – Industrial/Organizational
            Fellow, American Psychological Society
            Holland Prize for Research in Personality and Career Development-1992
            Distinguished Contribution to the Psychology of Women –
                    Div. 17 Committee on the Status of Women - 1992
            Distinguished Contribution Award of the Washington Educational Press
                    for Outstanding Treatment of a Public Concern 1994
            Distinguished Contributions to Research in Public Policy – American
                    Psychological Association – 2003
            Heritage Award, Distinguished Contributions to Research in the
                    Psychology of Women – American Psychological Association –
                    Division 35, Psychology of Women – 2010
            Lifetime Career Award – Conference on Occupational Safety and Health,
                    2013



                                                                                     2
GRANTS
         “Outcomes of sexual harassment: A model of harm and recovery”
         National Institutes of Mental Health
         2001-2006 - $1,600,000

         "Outcomes of sexual harassment: An integrative process model"
         National Institutes of Mental Health
         1996-2001 - $750,000

         Outcomes of sexual harassment: An integrative process model”
         National Institutes of Mental Health
         Shannon Award - $100,000 - 1994-1996

         "Sexual harassment on campus"
         UIUC Campus Research Board
         Spring, 1993 - $7350

         "Sexual victimization in Brazil"
         Edwin & Flora Hewlett Foundation
         Summer, 1991 - $3,500

          "A cognitive-behavioral intervention for reducing sexually aggressive
         behavior in college men"
         University of Illinois Campus Research Board
         1991 - $9,084

         Tarnishing the ivory tower - sexual harassment on campus"
         Women's Educational Equity Act
         U.S. Department of Education
         1984-1985 - $67,564.00

PROFESSIONAL ASSOCIATIONS

         American Psychological Society, Inaugural Fellow
         American Psychological Association (Fellow, Divisions 17, 35, 14)
         Florida Psychological Association
         Association for Women in Psychology
         International Society for Traumatic Stress Studies
         Law and Society
         National Council for Research on Women
         Society for Industrial/Organizational Psychology
         Society for Human Resource Management




                                                                              3
PUBLICATIONS

BOOKS AUTHORED OR CO-AUTHORED

       Fitzgerald, L. F., Collinsworth, L. L., & Oliveri, R. (in preparation). There’s no
place like home: Sexual harassment of low-income women in housing. Book in
preparation.

       Koss, M. P., Goodman, L., Browne, A., Fitzgerald, L. F., Keita, G., & Russo, N.
(1994). No safe haven: Violence against women at home, at work, and in the
community. Washington, DC: American Psychological Association.

       Betz, N. E., & Fitzgerald, L. F. (1987). The career psychology of women. New
York: Academic Press.

        Osipow, S. H., & Fitzgerald, L. F. (1996). Theories of career development (4th
edition). Allyn & Bacon.


CHAPTERS IN BOOKS

       Fitzgerald, L. F., & Cortina, L. (2017). Sexual harassment: A view from the 21st
century. In J. White (Ed.) Handbook of the Psychology of Women. Washington, DC:
American Psychological Association.

         Magley, V.J., Fitzgerald, L.F., Salisbury, J., Drasgow, F., & Zickar, M.J.
(2013). Changing sexual harassment within organizations via training
interventions: Suggestions and empirical data. In R. Burke & C. Cooper (Eds.), The
Fulfilling Workplace: The Organization’s Role in Achieving Individual and Organizational
Health. Surrey, United Kingdom: Gower

         Fitzgerald, L.F., & Collinsworth, L.L. (2007). (Un)common knowledge: The legal
viability of sexual harassment research. In E. Borgida & S. Fiske, Eds. Beyond Common
Sense: Psychological Science in the Courtroom. (pp. 103-125). Boston: Blackwell
Publishing.

        Fitzgerald, L. F. (2004). Who says? Legal vs. psychological constructions of
welcomeness in sexual harassment litigation. (pp. 94-110). In C. MacKinnon & R. Siegal
(Eds.). Directions in sexual harassment law.New Haven, CT: Yale University Press.

        Pryor, J. B., & Fitzgerald, L. F. (2003). Sexual harassment research in the United
States. Bullying and emotional abuse in the workplace: International perspectives in
research and practice, 79-100.

       Fitzgerald, L. F. & Collinsworth, L. L. (2002). The forensic psychological
evaluation in sexual harassment litigation. In Isabela Schultz (Ed.). Handbook of
psychological injuries: Evaluation, treatment, and compensable damages. Chicago, IL:
American Bar Association.

       Fitzgerald, L.F., Collinsworth, L.L., & Harned, M. S. (2002). Sexual harassment.
In J. Worrell (Ed.) Encyclopedia of women and gender: Sex similarities and differences


                                                                                         4
and the impact of society on gender. Boston: Academic Press.

       Fitzgerald, L. F., & Harmon, L. W. (2001). Women’s career development: A
postmodern update. In F. T. L. Leong and A. Barak (Ed.). Contemporary models in
vocational psychology: A volume in honor of Samuel H. Osipow, pp. 207-230.

       Fitzgerald, L. F. (2000). Sexual harassment. In Kazdin, Alan E. (Ed).
Encyclopedia of psychology, Washington, DC, US; London, England: American
Psychological Association; Oxford University Press.

       Fitzgerald, L. F., Magley, V., & Swan, S. (1997). But was it really sexual
harassment? Legal,behavioral, and psychological definitions. In W. O'Donohue (Ed.),
Sexual harassment: Theory. research, and treatment. New York: Allyn & Bacon.

       Hulin, C., Fitzgerald, L. F., & Drasgow, F. (1996). Organizational influences on
sexual harassment. In B. Gutek and M. Stockdale (Eds.), Women and work, Vol. 6.
Newberry Park, CA: Sage.

       Fitzgerald, L. F., Fassinger, R., & Betz, N. E. (1995). Theoretical advances in
the study of women's career development. In W. B. Walsh & S. H. Osipow (Eds.),
Handbook of vocational psychology (2nd ed.). Hillsdale, NJ: Lawrence Erlbaum and
Associates.

       Fitzgerald, L. F., Hulin, C., & Drasgow, F. (1995). The antecedents and
consequences of sexual harassment in organizations: An integrated process model. In
S. Sauter & G. Keita (Eds.). Job stress 2000: Emergent issues. Washington, DC:
American Psychological Association.

       Fitzgerald, L. F. (1994). No safe haven: Violence against women in the
workplace. In Koss, et al., (Eds.), No safe haven: Violence against women at home, at
work, and in the community. Washington, DC: American Psychological Association.

       Fitzgerald, L. F., & Betz, N. E. (1994). Career development in cultural context:
The role of gender, race, class and sexual orientation. In M. Savickas & R. Lent (Eds.),
Convergence in theories of career choice and development. Palo Alto, CA: Consulting
Psychologists Press.

        Fitzgerald, L. F., & Rounds, J. B. (1994). Women and work: Theory encounters
reality. In Walsh, B. W., & Osipow, S. H. (Eds.), Career counseling for women.
Hillsdale, NJ: Erlbaum.

        Fitzgerald, L. F., & Ormerod, A. J. (1993). Breaking silence: The sexual
harassment of women in academia and the workplace. In F. L. Denmark & M. A. Paludi
(Eds.), Handbook of the psychology of women. Westport, CT: Greenwood Press.

       Betz, N. E., & Fitzgerald, L. F. (1993). Individuality and diversity: Theory and
research in counseling psychology. Annual Review of Psychology, 44, 343-381.

        Weitzman, L. M., & Fitzgerald, L. F. (1993). Employed mothers: Labor force
profiles and diverse lifestyles. In J. Frankel (Ed.), Employed mothers and the family
context. New York: Springer.


                                                                                           5
       Fitzgerald, L. F., & Weitzman, L. M. (1992). The career development of women:
Concepts and issues for theory and practice. In Z. Leibowitz & D. Lee (Eds.), Adult
career development, (2nd ed.). Arlington, VA: American Association of Counseling and
Development.

       Fitzgerald, L. F. (1990). Sexual harassment: The definition and measurement
of a construct. In M. Paludi (Ed.), Ivory Power: Gender and sexual harassment in the
academy. New York: SUNY Press.

        Fitzgerald, L. F., & Weitzman, L. M. (1990). Men who harass: Portrait of the
artist. In M. Paludi (Ed.), Ivory power: Gender and sexual harassment in the academy.
New York: SUNY Press (Series in the Psychology of Women).

        Betz, N. E., Fitzgerald, L. F., & Hill, R. (1989). Individual differences: The
foundations of vocational psychology. In D. T. Hall, et al. (Eds.), The handbook of
career theory. Cambridge: Oxford University Press.

       Fitzgerald, L. F. (1986). Career counseling for women: Principles, problems, and
procedures. In Z. Leibowitz & D. Lee (Eds.), Adult career development: Concepts,
issues and practices (pp. 116-131). Arlington, VA: American Association for Counseling
and Development.

       Fitzgerald, L. F., & Betz, N. E. (1983). Issues in the vocational psychology of
women. In W. B. Walsh & S.H. Osipow (Eds.), The handbook of vocational psychology
(pp. 83-159). Hillsdale, NJ: Lawrence Erlbaum & Associates.



MONOGRAPHS

      Fitzgerald, L. F. (1993). The last great open secret: Sexual harassment of
women in the workplace and academia. Washington, DC: Federation of Cognitive,
Psychological and Behavioral Sciences.

       Fitzgerald, L. F. (1992). Sexual harassment in higher education: Concepts and
issues. Washington, DC: National Education Association.

       Fitzgerald, L. F., & Rounds, J. B. (1989). Vocational behavior, 1988: A critical
analysis. Journal of Vocational Behavior, 35, 105-163.

       Fitzgerald, L. F. (1986). On the essential relations between education and work.
Journal of Vocational Behavior, 28, 254-286.

      Fitzgerald, L. F., & Nutt, R. L. (1986). Principles concerning the
counseling/psychotherapy of women: Rationale and implementation. The Counseling
Psychologist, 14, 180-216.

      Fitzgerald, L. F. (1985). Education and work: The essential tension. Columbus,
OH: The National Center for Research in Vocational Education.



                                                                                          6
ARTICLES IN JOURNALS

        Fitzgerald, L. F. (forthcoming). Invisible: Recovering those we left behind. In J.
Berdahl, F. Crosby and P. Stockdale (Eds.). Equality, Diversity & Inclusion: An
International Journal.

      Fitzgerald, L. F. (2017). Still the last great open secret: Sexual harassment as
systemic trauma. Journal of Trauma and Dissociation, 18, 483-489.

      Fitzgerald, L. F., & Foote, W. (Eds.). (2016). Legal and psychological issues in
harassment and discrimination. Special issue: Psychological Injury and the Law.

        Lawson, A. K. & Fitzgerald, L. F. (2016). Sexual harassment litigation: Road to
Re-victimization or recovery. Psychological Injury & Law; 9, 216-229

       Reed, M. E., Collinsworth, L. L., Lawson, A. K., & Fitzgerald, L. F. (2016). The
psychological impact of previous victimization: examining the “abuse defense” in a
sample of harassment litigants. Psychological Injury and Law, 9(3), 230-240.

        Fitzgerald, L. F., Collinsworth, L. L., & Lawson, A. K. (2013). Sexual harassment,
Criterion A and PTSD: If it walks like a duck.... Psychological Injury and the Law, 1-11.

      Lawson, A. K., Wright, C. V., & Fitzgerald, L. F. (2013). The evaluation of sexual
harassment litigants: Reducing discrepancies in the diagnosis of PTSD. Law and
Human Behavior, 37, 337-347.

       Larsen, S. E., & Fitzgerald, L. F. (2011). PTSD symptoms and sexual
harassment: The role of attributions and perceived control. Journal of Interpersonal
Violence, 26, 2555-2567.

       Wright, C. V., Collinsworth, L. L., & Fitzgerald, L. F. (2010) Why did this happen
to me?: Cognitive schema disruption and post-traumatic stress disorder in victims of
sexual trauma. Journal of Interpersonal Violence, 25, 1801-1814,

        Collinsworth, L.L., Fitzgerald, L.F., & Drasgow, F. (2009). In harm’s way: Factors
related to psychological distress following sexual harassment. Psychology of Women
Quarterly.

       Wright, C. V., & Fitzgerald, L. F. (2009). What should I do? Predicting the
decision to join a sexual harassment class action. Law and Human Behavior, 33, 265-
282.

       Buchanan, N, T. & Fitzgerald, L. F. (2008). The effects of racial and sexual
harassment on work and psychological well-being of African American women. Journal
of Occupational Health Psychology, 13, 137-151.

       Wright, C. V., & Fitzgerald, L. F. (2007). Angry and afraid: Women’s appraisals


                                                                                             7
of sexual harassment during litigation. Psychology of Women Quarterly, 31, 73-84.

      Palmieri, P. A. & Fitzgerald, L. F. (2005). Confirmatory factor analysis of PTSD
symptoms in sexually harassed women. Journal of Traumatic Stress, 18, 657-666.

      Reed, M.E., Collinsworth, L.L., & Fitzgerald, L.F. (2005). There's no place like
home: Sexual harassment of low income women in housing. Psychology, Public Policy,
and Law, 11(3), 439-462.


      Sims, C. S., Drasgow, F., & Fitzgerald, L. F. (2005). The effects of sexual
harassment on turnover in the military: Time dependent modeling. Journal of Applied
Psychology, 90(6). pp. 1141-1152.

       Langhout, R.D., Bergman, M.E., Cortina, L.M., Fitzgerald, L.F., Drasgow, F.,
Williams, J. (2005). Sexual harassment severity: Assessing situational and personal
determinants and outcomes. Basic and Applied Social Psychology, 35(5), pp. 975-1007.

        Fitzgerald, L. F. (2003). Sexual harassment and social justice: Reflections on
the distance yet to go. American Psychologist, 58, 915-924.

        Fitzgerald, L. F. (2003). A new framework for sexual harassment cases. Trial, 39
(3), 36-44.

       Klaw, E. L., Rhodes, J., & Fitzgerald, L. F. (2003). Natural mentors in the lives of
adolescent African American mothers: Tracking relationships over time. Journal of
Youth and Adolescence. 32, 223-232.

        Harned, M. S., & Fitzgerald, L. F. (2002). Understanding the link between
sexual harassment and eating disorder symptoms: A mediational analysis. Journal of
Consulting and Clinical Psychology, 70, 1170-1181.

       Cortina, L.M., Fitzgerald, L.F. & Drasgow, F. (2002). Contextualizing Latina
experiences of sexual harassment: Preliminary tests of a structural model. Basic and
Applied Social Psychology, 24, 295-311.

       Shupe E., Cortina, L. M., & Ramos, A., Salisbury, J., & Fitzgerald, L.F. (2002).
The incidence and outcomes of sexual harassment among Hispanic and Non-Hispanic
White Women: A comparison across levels of cultural affiliation. Psychology of Women
Quarterly, 26, 298-308.

        Cortina, L.M., Lonsway, K.L., Magley, V.J., Freeman, L.V., Collinsworth, L.L., ,
M., & Fitzgerald, L.F. (2002). What's gender got to do with it? Incivility in the federal
courts. Law and Social Inquiry, 27.

       Lonsway, K.A., Freeman, L.V., Cortina, L.M., Magley, V.J., & Fitzgerald, L.F.
(2002). Understanding the judicial role in addressing gender bias: A view from the
Eighth Circuit federal court system. Law and Social Inquiry, 27.

       Stark, S., Chernyshenko, O., Lancaster, A., Drasgow, F., & Fitzgerald, L. F.
(2002). Toward standardized measurement of sexual harassment: Shortening the


                                                                                            8
SEQ-DoD using Item Response Theory. Military Psychology, 14, 49-72.

        Bergman, M. E., Langhout, R. D., Palmieri, P. A., Cortina, L. M., & Fitzgerald, L.
F. (2002). The (un)reasonableness of reporting: Antecedents and consequences of
reporting sexual harassment. Journal of Applied Psychology, 87, 230-242.

       Mazzeo, S., Bergman, M. E., Buchanan, N., Drasgow, F., & Fitzgerald, L. F.
(2001). Situation specific assessment of sexual harassment: A different approach.
Journal of Vocational Behavior. 59, 120-131.


       Lonsway, K. A., Welch, S., & Fitzgerald, L. F. (2001). Police training in sexual
assault response: Process, outcomes, and elements of change. Criminal Justice and
Behavior, 28, 695-730.

       Levina, M., Waldo, C. , & Fitzgerald, L. F. (2000). We’re here, we’re queer, we’re
on TV: The effects of visual media on heterosexuals’ attitudes toward gay men and
lesbians. Journal of Applied Social Psychology, 30, 738-758.

       Fitzgerald, L. F., Buchanan, N., Collinsworth, L. L., Magley, V. M., & Ramos, A.
(1999). Junk logic: The abuse defense in sexual harassment litigation. Psychology,
Public Policy, and Law, 5, 730-759.

        Magley, V., Hulin, C. L., Fitzgerald, L. F., & DeNardo, M. (1999). Outcomes of
self-labeling sexual harassment. Journal of Applied Psychology, 84, 390-402.

       Fitzgerald, L. F., Drasgow, F., & Magley, V. J. (1999). Sexual harassment in the
Armed Forces: A test of an integrated model. Military Psychology, 11, 329-343.

       Fitzgerald, L. F., Magley, V. J., Drasgow, F., & Waldo, C. R. (1999). Measuring
sexual harassment in the military: The SEQ-DOD. Military Psychology, 11, 243-263.

       Magley, V. J., Waldo, C. R., Drasgow, F., & Fitzgerald, L. F. (1999). The impact
of sexual harassment on military personnel: Is it the same for men and women? Military
Psychology, 11, 283-302.

        Williams, J. H., Fitzgerald L. F. , & Drasgow, F. (1999). The effects of
organizational practices on sexual harassment and individual outcomes in the military.
Military Psychology, 11, 303-328.

       Payne, D. L., Lonsway, K. A., & Fitzgerald, L. F. (1999). Rape myth acceptance:
Exploration of its structure and measurement using the Illinois Rape Myth Acceptance
Scale. Journal of Research in Personality, 33, 27-68.

       Berg, D. R., Lonsway, K. A., & Fitzgerald, L. F. (1999). Rape prevention
education for men: The effectiveness of empathy-induction techniques. Journal of
College Student Development, 40, 219-234.

      Cortina, L., Swan, S., Fitzgerald, L. F., & Waldo, C. R. (1998). Sexual
harassment and assault: Chilling the climate for women in academia. Psychology of
Women Quarterly, 22, 419-441.


                                                                                             9
      Waldo, C. R., Berdahl, J. L., & Fitzgerald, L. F. (1998).       Are men sexually
harassed? If so, by whom? Law and Human Behavior, 22, 59-79.

        Fitzgerald, L. F., Hulin, C. L., Drasgow, F., Gelfand, M., & Magley, V. (1997).
The antecedents and consequences of sexual harassment in organizations: A test of an
integrated model. Journal of Applied Psychology, 82, 578-589.

       Schneider, K., Swan, S., & Fitzgerald, L. F. (1997).       The job-related,
psychological, and health-related outcomes of sexual harassment. Journal of Applied
Psychology, 82, 401-415.

       Glomb, T. M., Richman, W. L., Hulin, C. L., Drasgow, F., Schneider, K. T., &
Fitzgerald, L. F. (1997).  Ambient sexual harassment: An integrated model of
antecedents and consequents.     Organizational Behavior and Human Decision
Processes, 71, 309-328.

        Hesson-McInnis, M., & Fitzgerald, L. F. (1997).        Sexual harassment: A
preliminary test of an integrated model. Journal of Applied Social Psychology, 27, 877-
901.

      Fitzgerald, L. F., Gelfand, M., & Drasgow, F. (1996). Measuring sexual
harassment: Theoretical and psychometric advances. Basic and Applied Social
Psychology, 17, 425-445.

       Gelfand, M., Fitzgerald, L. F., & Drasgow, F. (1995). The latent structure of
sexual harassment: A cross-cultural confirmatory analysis. Journal of Vocational
Behavior 47(2), 164-177.

       Good, G. E., Robertson, J. M., Fitzgerald, L. F., Stevens, M., & Bartels, K.
(1995). The relation between masculine role conflict and psychological distress in male
university counseling center clients. Journal of Counseling and Development.

       Lonsway, K., & Fitzgerald, L. F. (1995). The attitudinal antecedents of rape myth
acceptance: A theoretical and empirical reexamination. Journal of Personality and Social
Psychology, 68, 704-711.

       Fitzgerald, L. F., Swan, S., & Fisher, K. (1995). Why didn't she just report him?
The psychological and legal context of women's responses to sexual harassment.
Journal of Social Issues, 51, 117-183.

        Good, G. E., Robertson, J. M., ONeil, J. M., Fitzgerald, L. F., Stevens, M.,
Kristineord, K. A., Bartels, K. M., & Braverman, D. G. (1995). Male gender role conflict:
Psychometric issues and relations to psychological distress. Journal of Counseling
Psychology, 42, 3-10.

     Lonsway, K., & Fitzgerald, L. F. (1994). Rape myths: In review. Psychology of
Women Quarterly, 18, 133-164.

      Fitzgerald, L. F. (1993). Sexual harassment: Violence against woman at work.
American Psychologist, 48, 1070-1076.


                                                                                      10
       Goodman, L. A., Koss, M. P., Fitzgerald, L. F., Russo, N. F., & Keita, G. P.
(1993). Male violence against women: Current research and future directions.
American Psychologist, 48, 1054-1058.

       Fitzgerald, L. F., & Shullman, S. L. (1993). Sexual harassment: A research
analysis and agenda for the '90's. Journal of Vocational Behavior, 42, 5-27.

     Fitzgerald, L. F. (1992). Science v. Myth: The failure of reason in the Clarence
Thomas hearings. University of Southern California Law Review, 65, 1399-1410.


       Robertson, J., & Fitzgerald, L. F. (1992). Overcoming the masculine mystique:
Preferences for alternative norms of assistance among men who avoid counseling.
Journal of Counseling Psychology.

        Fitzgerald, L. F., & Ormerod, A. J. (1991). Perceptions of sexual harassment:
The influence of gender and context. Psychology of Women Quarterly, 15(2), 281-294.

       Robertson, J., & Fitzgerald, L. F. (1990). (Mis)treatment of the nontraditional
man: The effects of client gender role and life-style on diagnosis and attribution of
pathology. Journal of Counseling Psychology, 37, 3-9.

      Fitzgerald, L. F., & Hesson-Mclnnis, M. S. (1989). The dimensions of sexual
harassment: A structural analysis. Journal of Vocational Behavior, 35, 309-326.

       Shapiro, S., & Fitzgerald, L. F. (1989). The development and validation of The
Orientation Toward Learning Scale. Educational Psychological Measurement, 49, 375-
384.

       Fitzgerald, L. F., et al. (1988). The dimensions and extent of sexual
harassment in higher education and the workplace. Journal of Vocational Behavior,
32, 152-175.

       Fitzgerald, L. F., & Osipow, S. H. (1988). We have seen the future but is it us:
Vocational aspirations of counseling psychology graduate students. Professional
Psychology, 19, 575-583.

       Fitzgerald, L. F., et al. (1988). Academic harassment: Sex and denial in
scholarly garb. Psychology of Women Quarterly, 12, 329-340.

      Fitzgerald, L. F. (1988). On the importance of operational definitions: A comment
on Hayden. Journal of Counseling Psychology, 35, 351-352.

        Fitzgerald, L. F., & Hubert, L. J. (1987). Multidimensional scaling: Some
possibilities for counseling psychology. Journal of Counseling Psychology, Special issue
on quantitative methods), 34,469-480.

       Fitzgerald, L. F., & Osipow, S. H. (1986). An occupational analysis of counseling
psychology: How special is the specialty? American Psychologist, 41, 535-544.




                                                                                      11
     Fitzgerald, L.F., & Nutt, R. (1986). The division 17 principles concerning the
counseling/psychotherapy of women: Rationale and implementation. Counseling
Psychologist, 14, 180-216.

       Fitzgerald, L. F., & Cherpas, C. (1985). On the reciprocal relationship between
gender and occupation: Rethinking the assumptions concerning masculine career
development. Journal of Vocational Behavior, 27, 109-122.

       Fitzgerald, L. F., a Betz, N. E. (1985). Astin's model in theory and practice: A
technical and philosophical critique. The Counseling Psychologist, 12, 135-138.

       Hughes, C., Martinek, S., & Fitzgerald, L. F. (1985). Sex role attitudes and
career choices: The role of children's self-esteem. Elementary School Guidance and
Counseling, 20, 57-66.

       Fitzgerald, L. F., & Shullman, S. L. (1984). The myths and realities of women in
organizations. Training and Development Journal, 38, 65-70.

        Fitzgerald, L. F., & Quaintance, M. K. (1982). Survey of assessment center use
in state and local government. Journal of Assessment Center Technology, 5, 9-2 1.

       Fitzgerald, L. F. (1980). Non-traditional occupations: Not for women only.
Journal of Counseling Psychology, 27, 252-259.

       Fitzgerald, L. F., & Crites, J. 0. (1980). Toward a career psychology of women:
What do we know? What do we need to know? Journal of Counseling Psychology, 27,
44-62.

      Fitzgerald, L. F., & Crites, J.0. (1979). Career counseling for women:
StNavarards for practitioners. The Counseling Psychologist, 8, 33 -34.

      Crites, J.0., & Fitzgerald, L.F. (1978). The competent male.     The Counseling
Psychologist, 7, 11-14.

SELECTED TECHNICAL REPORTS

       Fitzgerald, L. F., et al. (1997). Final Report - Attorney Survey. St. Louis, MO:
U.S. Eighth Circuit Gender Fairness Task Force.

       Fitzgerald, L. F., et al. (1997). Final Report - Judges Survey. St. Louis, MO:
U.S. Eighth Circuit Gender Fairness Task Force.

      Fitzgerald, L. F., et al. (1997). Final Report - Court Employee Survey, St. Louis,
MO: U.S. Eighth Circuit Gender Fairness Task Force.

      Fitzgerald, L. F., et al. (1996). Final Report: Vice-Chancellor's Survey on Campus
Climate for Gender, Race and Sexual Orientation. University of Illinois at Urbana-
Champaign, Urbana, IL.




                                                                                     12
OTHER

      Fitzgerald, L. F. (1992). Sexual harassment in organizations. Washington, DC:
American Society of Association Executives.

       Fitzgerald, L. F. (1989). Vocational Assessment. In T. Husen & T. N.
Postlethwaite (Eds.). International Encyclopedia of Education. Supplementary Vol. 1.
Oxford: Pergamon Press. (Encyclopedia article)

       Fitzgerald, L. F. (1980). Incidence and use of assessment centers in the public
sector. IPMA Special Report: Washington, D.C.



SELECTED COLLOQUIA AND INVITED ADDRESSES

       U.S. Equal Employment Opportunity Commission
       Stanford University
       University of Michigan
       Duke University
       Yale University
       Northwestern University
       National Employment Lawyers’ Association
       American Psychological Society
       American Association for the Advancement of Science
       American Bar Association
       American Psychological Association
       Federation of Cognitive, Behavioral and Social Sciences
       National Education Association
       Leiden University (The Netherlands)
       Carnegie Mellon University
       Virginia Commonwealth University
       The Ohio State University
       Temple University
       Harvard University, Kennedy School of Government
       The First International Conference on Women's Mental Health (Amsterdam)

SERVICE

GOVERNMENT

       State of Washington, Office of the Attorney General (Consultant, 2018)
       U.S. National Institutes of Health (Consultant) (2016 - present)
       U.S. Equal Employment Opportunity Commission (Consultant) (1994-present)
       U.S. Department of Defense
           - Defense Manpower Data Center (Consultant, 1993-2006)
           - Manpower Advisory Committee (1991-1996)
       U.S. Department of Justice (Consultant) (1992-present)
       U.S. Eighth Circuit Taskforce on Gender Fairness in the Courts (Consultant)
           (1995-1997)
       U.S. Internal Revenue Service (Consultant) (1994)


                                                                                     13
      State of Illinois Taskforce on Sexual Harassment (1992)
      State of Illinois Legal Assistance Foundation (Consultant) (1992)

UNIVERSITY

      Campus Level

          Research Director, Campus Climate Survey (1993 -1995)
          Chair, Campus Ombudsperson Search Committee (Fall, 1993)
          Chancellor's Committee on the Status of Woman (1989-1992; Chair, 1991-
          1992)
          Miller Committee (1992-1993)
          Institutional Review Board (1992-1995)
          Chair, UIUC Taskforce on Women in Science and Engineering (CIC) (1992-
          1993)
          Faculty Senate (Spring, 1989)

      College Level
          Graduate College Behavioral and Social Sciences Committee (1990-1993)

      Department Level
         Psychology
              - Undergraduate Education Committee (2001-present)
             - Faculty Advisory Committee (1993; 1996-1999)
             - Graduate Education Committee (1995-96)
             - Affirmative Action Officer (1990-1995)
             - Admissions Rep (I/O) 2001

          Women's Studies
             - Faculty Advisory Committee (1989-1992)
              - Zero-time Appointment Committee (1992-1995)

           Educational Psychology
             - Division Chair, Counseling Psychology (1989-1993)

PROFESSIONAL

Administrator-Researcher Consortium 3; ARC3 (2015-present)
APA Taskforce on Male Violence Against Women (1992-1995)
APA Division 35
 - Chair, Taskforce on Victim Privacy Concerns (1998)
 - Awards Committee (2002-2005)
APA Division 17
 - Scientific Affairs Committee (1990-1993)
       Chair, 1991-1992
 - Committee on Women (1984-1987)
       Chair, 1985-1986
AREA Research Awards Committee




                                                                                  14
Expert Report of Louise F. Fitzgerald, Ph.D.
            February 4, 2019
                Appendix D
                Federal and state cases in last four years
                                 May, 2018


1) Tara Wendt v. Charter Communications, LLC). (Deposition, May 2014;
   Trial, June 2015). U.S. District Court for the District ofMinnesota, Case
   No.: 13-cv-01308 RHK/TNL.

2) Janie Doe, et al., vs. Walton-Verona Board of Education, et al.,
   (Deposition, May 2014). UNITED STATES DISTRICT COURT EASTERN
   DISTRICT OF KENTUCKY NORTHERN DIVISION AT COVINGTON
   Case No. 2:11-cv-00171-WOB

3) Tina Haskenhoff vs. Homeland Energy Solutions, LLC, and Walter
   Wendland, Iowa District Court, Chickasaw County, Case No. L4CV003218
   (Trial, October, 2014)

4) Fuery, et al., vs City of Chicago, et al. United States District Court,
   Northern District of Illinois, Case 1:07-cv-05428 (Trial, December, 2015)

5) Sydney Harris v. Robert Chaney and Chaney Group Management and
   Development Corporation. Minnesota District Court, County of Hennepin,
   Fourth Judicial District, (File No. 27-CV-15-2728). (Trial, February, 2016).

6) Lewis – Bzystrzycki vs. City of Country Club Hills, et al., Circuit Court of
   Cook County Illinois, Case No. 12‐L‐00916. (Deposition, April 2016).

7) Nicole Patsalides vs. Fort Pierce Police Department, et al., United States
   District Court, Southern District of Florida, Fort Pierce Division. (Case No.
   15-14431-civ-Graham/Lynch). (Deposition, September, 2016).

8) Robin Eubanks, et al., vs. Klickitat County, et al. Superior Court of the
   State of Washington in and for the County of Clark, Case No: 11-2-00802-
   2. (Deposition, June 2017; Trial, October, 2017).

9) Christie Van, et al., vs. Ford Motor Company, United States District Court,
   Northern District of Illinois, Eastern Division, Case No. 1:14-CV-08708.
   (Deposition, October, 2017).
